Case 5:19-cr-00394-SVW Document 95 Filed 09/05/20 Page 1 of 87 Page ID #:8681

 1                    UNITED STATES DISTRICT COURT

 2        CENTRAL DISTRICT OF CALIFORNIA - WESTERN DIVISION

 3                    HONORABLE STEPHEN V. WILSON

 4               UNITED STATES DISTRICT JUDGE PRESIDING

 5                                  - - -

 6
     United States of America,          )
 7                        PLAINTIFF,    )
                                        )
 8   VS.                                )         NO. CR 19-394 SVW
                                        )
 9   Robert Stahlnecker,                )
                            DEFENDANT, )
10   ___________________________________)

11

12

13                REPORTER'S TRANSCRIPT OF PROCEEDINGS

14                         JURY TRIAL - DAY TWO

15                       LOS ANGELES, CALIFORNIA

16                    WEDNESDAY, FEBRUARY 12, 2020

17

18

19               _____________________________________

20                    KATIE E. THIBODEAUX, CSR 9858
                      U.S. Official Court Reporter
21                              Suite 4311
                           350 West 1st Street
22                        Los Angeles, CA 90012

23

24

25
Case 5:19-cr-00394-SVW Document 95 Filed 09/05/20 Page 2 of 87 Page ID #:8692

 1   APPEARANCES OF COUNSEL:

 2

 3   ON BEHALF OF THE PLAINTIFF, UNITED STATES OF AMERICA:

 4                          U.S. DEPARTMENT OF JUSTICE
                            U.S. ATTORNEY'S OFFICE
 5                          BY: PETER DAHLQUIST, AUSA
                            3404 10th Street
 6                          Suite 200
                            Riverside, CA 92501
 7

 8

 9   ON BEHALF OF THE DEFENDANT:

10                          DAVID R. REED LAW OFFICES
                            BY: DAVID R. REED
11                          3699 Wilshire Boulevard
                            Suite 850
12                          Los Angeles, CA 90010

13

14

15

16

17

18

19

20

21

22

23

24

25
Case 5:19-cr-00394-SVW Document 95 Filed 09/05/20 Page 3 of 87 Page ID #:8703

 1                                I N D E X

 2

 3   WITNESS NAME                                   PAGE

 4   (None.)

 5

 6

 7

 8   EXHIBIT                               I.D.        IN EVID.

 9   (None.)

10

11

12   CLOSING ARGUMENTS                                PAGE

13   By Mr. Dahlquist                                  19

14   By Mr. Reed                                       41

15   By Mr. Dahlquist                                  62

16

17

18

19

20

21

22

23

24

25
Case 5:19-cr-00394-SVW Document 95 Filed 09/05/20 Page 4 of 87 Page ID #:8714

 1      LOS ANGELES, CALIFORNIA; WEDNESDAY, FEBRUARY 12, 2020

 2                               9:42 A.M.

 3                                - - - - -

 4

 5

 6           (The following proceedings were held outside the

 7            presence of the jury:)

 8            THE COURT:    Okay.   We are present with the

 9   defendant and counsel for both sides.         The court has

10   finalized the jury instructions and the verdict form and

11   given you each a copy.       They are essentially the way we

12   discussed last evening.

13                There are a few modifications.        I will tell

14   you about that, but, before I get to those minor

15   modifications, I want to ask Mr. Reed a couple of

16   questions -- take the lecturn, if you will -- regarding

17   the Rule 29 motion, and I am focused only on the 115

18   count.

19                Is it your recollection that there were two

20   witnesses who said that the defendant said, I am going to

21   kill you, or was it just one?

22            MR. REED:    No.   Each count -- there is two counts,

23   and on each one of those counts each of the separate

24   witnesses says, I am going to kill you.          And there are

25   swear words thrown in amongst that.
Case 5:19-cr-00394-SVW Document 95 Filed 09/05/20 Page 5 of 87 Page ID #:8725

 1            THE COURT:    All right.    And, then, the other input

 2   I want concerns the 115 count in terms of assault and

 3   murder.    I heard no evidence about assault.        I just heard

 4   evidence about murder.       I was thinking in light of the

 5   evidence that the jury ought to just be instructed on the

 6   murder.

 7            MR. REED:    I agree, your Honor.     I don't recollect

 8   any evidence of Mr. Stahlnecker saying I am coming to

 9   beat you up or hurt you.

10            THE COURT:    What is the government's view of that?

11            MR. DAHLQUIST:    We agree, your Honor.

12            THE COURT:    All right.    So that will require a

13   modification of the verdict form on Counts 1 and 2.            I

14   will no longer have to give the unanimity instruction and

15   anyone in terms of the -- the unanimity part of the

16   verdict form won't be needed, but I will have to modify

17   the instruction, the 115 instruction.         And that will be

18   No. 13.

19                It says here, the first element the government

20   must prove beyond a reasonable doubt is that defendant

21   threatened to assault or murder.        I will take out

22   assault.    Just threatened to murder.       And I won't -- and,

23   then, as I said, I did define murder.         I won't define

24   assault, and murder is defined in Instruction 13, second

25   page.    Murder is the unlawful killing of another human
Case 5:19-cr-00394-SVW Document 95 Filed 09/05/20 Page 6 of 87 Page ID #:8736

 1   being with malice aforethought meaning to kill either

 2   deliberately and intentionally or recklessly with extreme

 3   disregard for human life.       That is the instruction that I

 4   thought most fits the instruction here.

 5                And, then, oh, yes.      Also, on Instruction 13,

 6   I did go back and look at that Bagdasarian case again in

 7   the Ninth Circuit, and, yesterday, when we discussed that

 8   instruction, I said I was going to take out particular

 9   person.    The Bagdasarian case does talk about a

10   particular person.      It doesn't speak about a particular

11   person in the sense that the defendant has argued that it

12   is a particular identifiable person, but it does use the

13   term particular person.

14                So, in following that case, I am going to

15   include particular person but not particular identifiable

16   person because I don't think there is any support that I

17   could find for that.      And that, I think is -- in the

18   evidence, did that statement by the defendant come in

19   regarding something he said to the effect that aren't you

20   glad that I am only verbally abusing you and not doing

21   more or something like that?

22            MR. DAHLQUIST:    No, your Honor.     That statement

23   did not come in.

24            THE COURT:    Did you want that to come in?

25            MR. REED:    No, I don't.
Case 5:19-cr-00394-SVW Document 95 Filed 09/05/20 Page 7 of 87 Page ID #:8747

 1            THE COURT:    I see.   I mean, that statement cuts

 2   two ways.    It sort of could help you on the 115 but hurt

 3   you on the others; right?

 4            MR. REED:    Yes, your Honor.

 5            THE COURT:    I see.   All right.    Get the jury,

 6   Paul.

 7            THE CLERK:    Yes, your Honor.

 8           (The following proceedings were held in the

 9            presence of the jury:)

10            MR. TRISOTTO:    Your Honor, can I clarify one thing

11   on Court Instruction 12 and 13.

12            THE COURT:    Yes.   Hold the jury there.

13            MR. TRISOTTO:    I just wanted to make sure you

14   mentioned you would be taking out assault from

15   Instruction 13.      It is also referenced in Instruction

16   No. 12 in the first element.        It is line 7 of Court's

17   Instruction No. 12.

18            THE COURT:    Yes, I will take that out.

19            MR. TRISOTTO:    And then in addition to the first

20   paragraph on Court's Instruction No. 13, it is also

21   referenced on the second page of Court's Instruction

22   No. 13 from line 6 through 10 where you define assault.

23            THE COURT:    I did take that out.

24            MR. TRISOTTO:    And then also lines -- the second

25   half of line 13 to line 15.
Case 5:19-cr-00394-SVW Document 95 Filed 09/05/20 Page 8 of 87 Page ID #:8758

 1            THE COURT:    Okay.   I will take that out.

 2            MR. TRISOTTO:    Thank you.

 3            THE COURT:    I guess I will take the whole

 4   paragraph out because that is the unanimity instruction.

 5            MR. TRISOTTO:    I agree.

 6            THE COURT:    I will take the whole paragraph out.

 7                Get the jury.

 8           (The following proceedings were held in the

 9            presence of the jury:)

10            THE COURT:    Good morning, members of the jury.

11   Thank you for your special efforts to be prompt.

12                Just one minute.      I have to get something

13   here.

14                Okay.    Members of the jury, now that you have

15   heard all the evidence, you shortly will hear the

16   arguments of the lawyers.       It is my duty to instruct you

17   on the law that applies to this case.         You will all

18   receive a copy of these instructions that you may take to

19   the jury room to consult during your deliberations.

20                It is your duty to find the facts from all the

21   evidence in the case.      To those facts, you will apply the

22   law as I give it to you.       You must follow the law as I

23   give it to you whether you agree with it or not, and you

24   must not be influenced by any personal likes or dislikes,

25   opinions, prejudices or sympathy.         That means you must
Case 5:19-cr-00394-SVW Document 95 Filed 09/05/20 Page 9 of 87 Page ID #:8769

 1   decide the case solely on the evidence before you.            You

 2   will recall that you took an oath to do so.

 3                Please do not read into these instructions or

 4   anything I may have said or done any opinion regarding

 5   the evidence or what your verdict should be.          You must

 6   follow all these instructions and not single out some and

 7   ignore others.     They are all important.

 8                As I told you at the outset, the first

 9   superseding indictment is not evidence.          The defendant

10   has pleaded not guilty to the charges.         The defendant is

11   presumed to be innocent unless and until the government

12   proves the defendant guilty beyond a reasonable doubt.

13   In addition, the defendant does not have to testify or

14   present any evidence.      The defendant does not have to

15   prove innocence.      The government has the burden of

16   proving every element of the charges beyond a reasonable

17   doubt.

18                Proof beyond a reasonable doubt is proof that

19   leaves you firmly convinced the defendant is guilty.            It

20   is not required the government prove guilt beyond all

21   possible doubt.     A reasonable doubt is a doubt based upon

22   reason and common sense and is not based purely on

23   speculation.     It may arise from a careful and impartial

24   consideration of all the evidence or from lack of

25   evidence.
Case 5:19-cr-00394-SVW Document 95 Filed 09/05/20 Page 10 of 87 Page ID #:877
                                                                           10

 1                 If after a careful and impartial consideration

 2    of all the evidence, you are not convinced beyond a

 3    reasonable doubt that defendant is guilty, it is your

 4    duty to find defendant not guilty.        On the other hand, if

 5    after a careful and impartial consideration of all the

 6    evidence, you are convinced beyond a reasonable doubt

 7    that defendant is guilty, it is your duty to find

 8    defendant guilty.

 9                 The evidence you are to consider in deciding

10    what the facts are consists of the sworn testimony of any

11    witness, the exhibits received in evidence and any facts

12    to which the lawyers have agreed or stipulated.          In

13    reaching your verdict, you may consider only the

14    testimony and exhibits received in evidence.

15                 The following things are not evidence and you

16    may not consider them in deciding what the facts are:

17    Questions, statements, objections and arguments by the

18    lawyers are not evidence.      The lawyers are not witnesses.

19    Although you may consider a lawyer's questions to

20    understand the answers of a witness, the lawyers'

21    questions are not evidence.       Similarly, what the lawyers

22    have said in their opening statement, what they will say

23    in their closing arguments and at other times is not

24    evidence.

25                 If the facts as you remember them differ from
Case 5:19-cr-00394-SVW Document 95 Filed 09/05/20 Page 11 of 87 Page ID #:878
                                                                           11

 1    the way the lawyers state them, your memory of them

 2    controls.    Any testimony that I have excluded, stricken

 3    or instructed you to disregard is not evidence.          Anything

 4    you may have seen or heard when the court was not in

 5    session is not evidence.      You are to decide the case

 6    solely on the evidence received at the trial.

 7                 Evidence may be direct or circumstantial.

 8    Direct evidence is direct proof of a fact such as

 9    testimony of a witness about what that witness personally

10    saw or heard or did.      Circumstantial evidence is indirect

11    evidence.    That is, it is proof of one or more facts from

12    which you can find another fact.        You are to consider

13    both direct and circumstantial evidence.         Either can be

14    used to prove any fact.      The law makes no distinction

15    between the weight to be given to either direct or

16    circumstantial evidence.      It is for you to decide how

17    much weight to give to any evidence.

18                 In deciding the facts in this case, you have

19    to decide which testimony to believe and which testimony

20    not to believe.     You may believe everything a witness

21    says or part of it or none of it.        In considering the

22    testimony of any witness, you may take into account:

23    One, the witness' opportunity and ability to see or hear

24    or know the things testified to; two, the witness'

25    memory; three, the witness' manner while testifying;
Case 5:19-cr-00394-SVW Document 95 Filed 09/05/20 Page 12 of 87 Page ID #:879
                                                                           12

 1    four, the witness' interest in the outcome of the case if

 2    any; five, the witness' bias or prejudice, if any; six,

 3    whether other evidence contradicted the witness'

 4    testimony; seven, the reasonableness of a witness'

 5    testimony in light of all the evidence; and, eight, any

 6    of the factors that bear on believability.

 7                 Sometimes a witness may say something that is

 8    not consistent with something he or she said.          Sometimes

 9    different witnesses will give different versions of what

10    happened.    People often forget things or make mistakes in

11    what they remember.     Also, two people may see the same

12    event but remember it differently.        You may consider

13    these differences, but do not decide the testimony is

14    untrue just because it differs from other testimony.

15                 However, if you decide that a witness has

16    deliberately testified untruthfully about something

17    important, you may choose not to believe anything that

18    witness said.    On the other hand, if you think the

19    witness testified untruthfully about some things but told

20    you the truth about others, you may accept the part you

21    think is true and ignore the rest.        The weight of the

22    evidence as to a fact does not necessarily depend on the

23    number of witnesses who testify.        What is important is

24    how believable the witnesses were and how much weight you

25    think their testimony deserves.
Case 5:19-cr-00394-SVW Document 95 Filed 09/05/20 Page 13 of 87 Page ID #:880
                                                                           13

 1                 The defendant has testified.       You should treat

 2    this testimony just as you would the testimony of any

 3    witness.    You are here only to determine whether the

 4    defendant is guilty or not guilty of the charges in the

 5    first superseding indictment.

 6                 The defendant is not on trial for any conduct

 7    or offense not charged in the first superseding

 8    indictment.    A separate crime is charged against the

 9    defendant in each count.      You must decide each count

10    separately.    Your verdict on one count should not control

11    your verdict on any other count.

12                 The first superseding indictment charges the

13    offenses alleged were committed on or about certain

14    dates.   Although, it is necessary for the government to

15    prove beyond a reasonable doubt that the offenses were

16    committed on a date reasonably near the dates alleged in

17    the first superseding indictment, it is not necessary for

18    the government to prove the offenses were committed

19    precisely on the date charged.

20                 Defendant is charged in Count 1 and 2 of the

21    first superseding indictment with threatening a federal

22    employee in violation of Title 18, United States Code,

23    Section 115(a)(1)(B).

24                 For the defendant to be found guilty of that

25    charge, the government must prove each of the following
Case 5:19-cr-00394-SVW Document 95 Filed 09/05/20 Page 14 of 87 Page ID #:881
                                                                           14

 1    elements beyond a reasonable doubt:

 2                 First, defendant threatened murder --

 3    threatened to murder the victim identified in the -- the

 4    victims identified in the first superseding indictment.

 5                 Second, at the time of the alleged threat, the

 6    victims were employees of the United States government.

 7                 Third, the defendant acted with the intent to

 8    impede, intimidate or interfere with that victim while

 9    she was engaged in the performance of her official duties

10    or the defendant acted with the intent to retaliate

11    against the victim on account of the performance of her

12    official duties.

13                 The first element the government must prove

14    under the statute I just read to you beyond a reasonable

15    doubt is that the defendant threatened to murder the

16    victim.   A threat is a serious statement expressing an

17    intention to inflict bodily injury or murder immediately

18    or in the future as distinguished from idle or careless

19    talk, exaggeration or something said in a joking manner.

20                 For a statement to be a threat, it must be a

21    true threat.    The statement must have been under such

22    circumstances that a reasonable person who heard the

23    statement would understand it as a serious expression of

24    an intent to murder.      In addition, the defendant must

25    have made the statement intending it to be a threat to a
Case 5:19-cr-00394-SVW Document 95 Filed 09/05/20 Page 15 of 87 Page ID #:882
                                                                           15

 1    particular person and with knowledge that the statement

 2    would be viewed as a threat to that particular person.

 3                 To determine whether or not the defendant

 4    threatened the victim, you should consider the

 5    circumstances under which the statement was made

 6    including the context with respect to surrounding

 7    conversations, the language used and the reaction of

 8    those who heard the statement.       It is not necessary that

 9    the government prove that the defendant intended to carry

10    out the threat or that he had the present ability to

11    carry out the threat.      Murder is the unlawful killing of

12    another human being with malice aforethought meaning to

13    kill either deliberately and intentionally or recklessly

14    with extreme disregard for life.

15                 The third element that the government must

16    prove regarding Counts 1 and 2 beyond a reasonable doubt

17    is that defendant acted with the intent to impede,

18    intimidate or interfere with the employee while he or she

19    was engaged in the performance of their official duties

20    with the intent to retaliate against that employee on

21    account of the performance of their official duties.

22                 The word impede means to stop the progress,

23    obstruct or hinder.     The word intimidate means to make

24    timid or fearful, to inspire or affect with fear, to

25    frighten, to deter or overawe.       The word interfere with
Case 5:19-cr-00394-SVW Document 95 Filed 09/05/20 Page 16 of 87 Page ID #:883
                                                                           16

 1    means to come into collision with, to intermeddle, to

 2    hinder, to interpose, to intervene.        The word retaliate

 3    means to return like for like, to act in reprisal for

 4    some past act.

 5                 The ultimate fact of a defendant's intent may

 6    be established by circumstantial evidence based on

 7    defendant's outward manifestation, his words, his

 8    conduct, his acts, all the surrounding circumstances

 9    disclosed by the evidence and the rational or logical

10    inferences that may be drawn from them.

11                 The defendant is charged in Count 3 of the

12    first superseding indictment with transmitting in

13    interstate commerce a threatening communication to a

14    person in violation of Section 75(c) of Title 18 of the

15    United States Code.

16                 In order for defendant to be found guilty of

17    that charge, the government must prove each of the

18    following elements beyond a reasonable doubt:          First,

19    defendant knowingly transmitted in interstate commerce a

20    telephonic communication containing a threat to injure a

21    person; second, such telephonic communication was

22    threatened for the purpose of issuing a threat or with

23    knowledge that the telephone communication would be

24    viewed as a threat.

25                 The government need not prove defendant
Case 5:19-cr-00394-SVW Document 95 Filed 09/05/20 Page 17 of 87 Page ID #:884
                                                                           17

 1    intended to carry out the threat.        Interstate commerce

 2    includes telephone calls where the telephone call is made

 3    from one state to another.

 4                 It is not necessary that defendant knew

 5    whether a communication would be or was transmitted

 6    through interstate commerce.       An act is done knowingly if

 7    defendant is aware of the act and does not act through

 8    ignorance, mistake or accident.       You may consider

 9    evidence of defendant's words, acts or omissions along

10    with all the other evidence in deciding whether the

11    defendant acted knowingly.

12                 With respect to your analysis of whether

13    defendant is guilty of Count 3 of the first superseding

14    indictment, you must, just as in Count 1 and 2, determine

15    if defendant intended his communication to be a true

16    threat as it was defined for you in the previous

17    instructions.

18                 Defendant is charged in Counts 4 through 8 of

19    the first superseding indictment with anonymous

20    telecommunications, harassment, in violation of Section

21    223(a)(1)(C) of Title 43 of the United States Code.

22                 In order for defendant to be found guilty of

23    that charge, the government must prove each of the

24    following beyond a reasonable doubt:        First, defendant

25    made an interstate telephone call; second, defendant did
Case 5:19-cr-00394-SVW Document 95 Filed 09/05/20 Page 18 of 87 Page ID #:885
                                                                           18

 1    not disclose his identity during the telephone call;

 2    third, defendant intended to abuse, threaten or harass

 3    any person at the called number.        The third element of

 4    this crime requires defendant to intend to abuse or

 5    threaten or harass any person at the called number.

 6                 Here, you are not required to find that

 7    defendant intended to abuse, threaten or harass any

 8    particular type of person.       It can be any person at the

 9    called number.     To conclude that defendant intended to

10    harass, you are required to find that the defendant had

11    the specific intent to provoke adverse reactions in the

12    called parties.     Defendant had to have an intent to

13    provoke adverse reactions in the called party.

14                 To conclude that the defendant intended to

15    abuse, you are required to find defendant acted to use

16    shockingly or inappropriately harsh, coarse language

17    against the called parties.       To conclude defendant

18    intended to threaten, you are required to find defendant

19    intended to communicate his intent to inflict harm, loss

20    or pain on the called parties.

21                 To find defendant guilty of any one count, you

22    must actually find the defendant guilty of Counts 4

23    through 8.    You must unanimously agree on which intent he

24    acted with, whether to harass, threaten or to abuse.

25                 I have some parting instructions to give you
Case 5:19-cr-00394-SVW Document 95 Filed 09/05/20 Page 19 of 87 Page ID #:886
                                                                           19

 1    after the lawyers complete their arguments.         They are

 2    brief, but I will await giving you those instructions

 3    until the lawyers have given you their final arguments.

 4                 Okay.   First, we will hear from the

 5    government?

 6            MR. DAHLQUIST:     The defendant terrorized, abused

 7    and threatened government employees mercilessly.          He

 8    wanted them to know he was serious.        That is what he said

 9    when he testified.

10                 Not only that, what increased the scariness of

11    his conduct was he wanted to know their names.          He wanted

12    to write them down.     He wanted first and last names, and

13    while he wanted their names, he refused to provide his.

14    He hid behind fake names and a blocked phone number.           Not

15    only did he intend to scare them, he was proud of it.

16    That is why he gloated to Ms. Uhrig when he told her that

17    he had just spoken with her colleague and that he had

18    made Allison, Sarah and, in his words, "some bitch named

19    Frances" almost cry.      He was proud of the power that he

20    had over them.

21                 He had found a captive audience.       He had found

22    people whose job it was to answer the phone, and he was

23    going to call them.     And he knew that they had to answer.

24    And he knew that they had to be polite and respectful.

25    And he knew that if they hung up on him or if he hung up
Case 5:19-cr-00394-SVW Document 95 Filed 09/05/20 Page 20 of 87 Page ID #:887
                                                                           20

 1    on them, he would call right back and they would have to

 2    answer.    He did this because, to him, they were

 3    worthless, his words.      They were nothing.     His words.

 4    They are not nothing.      They are not worthless, and the

 5    law protects them.

 6                 The defendant is charged in eight counts.

 7    Each of the counts -- and I am going to go through and I

 8    am going to explain each of the counts and how the

 9    evidence fits within each of the different counts and

10    proves that the defendant is guilty of all eight counts.

11    I am going to spend the majority of my time discussing

12    the first two counts, and then I will move on to the

13    third and fourth count.      And, then, finally, I am going

14    to summarize the remaining counts much more quickly

15    because the elements are all very similar, and the things

16    that the government has to prove are all very similar.

17                 So with respect to the first count, Count 1,

18    this is the threat that the defendant made to Ms. Raghda

19    Karajah on August 29th, 2019.       There are three things

20    that the government has to prove beyond a reasonable

21    doubt for the defendant to be found guilty of this

22    offense.    First, that the defendant threatened to murder

23    Ms. Karajah.

24            THE COURT:    On the screen, you have assault so

25    that is not relevant.
Case 5:19-cr-00394-SVW Document 95 Filed 09/05/20 Page 21 of 87 Page ID #:888
                                                                           21

 1            MR. DAHLQUIST:     That's correct, your Honor.

 2            THE COURT:    So ignore that.     Just the only threat

 3    in this case that you can consider is if there was a

 4    threat to murder.

 5            MR. DAHLQUIST:     Second, that the victim was a

 6    United States government employee; and, third, that the

 7    defendant intended to impede, intimidate or interfere or

 8    that the defendant intended to retaliate against the

 9    employee.

10                 Also, it is important to remember what is not

11    an element in this case.      It is not, as the judge

12    instructed you, it is not necessary that the government

13    prove that the defendant intended to carry out the threat

14    or that he had the ability, the present ability to carry

15    out the threat.     That is not what he is charged with.        He

16    is charged with making the threat, and that is what he is

17    guilty of.

18                 When it comes to evaluating what is a threat,

19    what is a true threat as the judge stated, a threat is a

20    serious statement expressing an intention to inflict

21    bodily injury or murder at once or in the future as

22    distinguished from idle or careless talk, exaggeration or

23    something said in a joking manner.        When evaluating

24    whether a statement is a serious expression, you should

25    also evaluate -- you also have to determine the
Case 5:19-cr-00394-SVW Document 95 Filed 09/05/20 Page 22 of 87 Page ID #:889
                                                                           22

 1    defendant's intent, that he intended the statement be

 2    viewed as a threat or knew that it would be viewed as a

 3    threat and that a reasonable person would understand that

 4    it was a threat.

 5                 And as you are making this conclusion, the

 6    judge instructed you that you are to consider three

 7    things.   Consider the context under which the statement

 8    was made, the defendant's language that he used and also

 9    the reaction of the victim who heard the threat.          All

10    three factors confirm that this was a serious statement

11    expressing an intent to murder.

12                 First, we will consider the context.        So you

13    will recall this was the call on August 29th when the

14    defendant called and initially spoke with someone and

15    then he was transferred to Ms. Raghda Karajah.

16                 The defendant launched into questions about

17    the VA hospital in Loma Linda, California.         Ms. Karajah

18    made a sincere effort to help him.        She offered to call

19    his representative in his district and find out what was

20    going on because she wasn't familiar with what he was

21    talking about with the Loma Linda hospital.

22                 But he threw that in her face.       That only made

23    him more angry.     He started yelling, and he was screaming

24    and he sounded angry.      He told her to fuck off, and he

25    hung up on her.     He called her back, he yelled at her
Case 5:19-cr-00394-SVW Document 95 Filed 09/05/20 Page 23 of 87 Page ID #:890
                                                                           23

 1    again, and he told her if he was an illegal, then maybe

 2    the congresswoman would care.       He accused the

 3    congresswoman of kill veterans, told her to fuck off,

 4    and, after this escalation of getting more and more angry

 5    and more and more profanity, in that context, that is

 6    when he made this clear statement:        I am going to come to

 7    your office and kill you, fuck you.

 8                 You consider the defendant's language in

 9    evaluating whether this is a serious statement expressing

10    an intent to kill.     That is exactly what this is.        It is

11    a serious statement expressing an intent to kill.           There

12    is nothing joking about it.       There was nothing within the

13    context of the conversation to suggest that this was an

14    exaggeration or a joke or something that was anything

15    less than what it is, a serious threat.

16                 You also consider the reaction of the victim.

17    That makes sense.     Ms. Car was the one who heard his

18    words.    She was in the best position to say this is how I

19    felt.    This is what I understood these words to mean,

20    given the context, given the language.         She understood

21    and she testified that this was a serious statement and a

22    direct threat.     Her first thoughts were the concern for

23    her, herself, her safety and her co-workers.          She

24    supervises interns and she -- that was her first thought.

25                 She thought of the interns who work in the
Case 5:19-cr-00394-SVW Document 95 Filed 09/05/20 Page 24 of 87 Page ID #:891
                                                                           24

 1    front of the office and would be exposed to danger in the

 2    event that the defendant could carry out this threat.

 3    She took it literally.      When she was asked, what did you

 4    understand this to mean, she said, I took it literally, I

 5    didn't know this, I didn't know this man.         Given the

 6    context, she believed that this was a true threat, a

 7    serious statement.     The first element is satisfied beyond

 8    a reasonable doubt.

 9                 The second element is also satisfied beyond a

10    reasonable doubt.     Ms. Car was an employee of the United

11    States government.     She is an employee of the House of

12    Representatives.     That element is satisfied beyond a

13    reasonable doubt.

14                 The third element is also satisfied beyond a

15    reasonable doubt.     The court, the judge described to you

16    direct and circumstantial evidence and that the law makes

17    no distinction between direct and circumstantial

18    evidence.    And, ultimately, the fact of intent is based

19    on the evidence that is presented.        It is based on the

20    defendant's words, his conduct, his acts and the

21    surrounding circumstances.

22                 In this case, his words were clear.        There was

23    nothing else else he could have intended to communicate

24    when he said, I am going to come to your office and kill

25    you, fuck you, than intending to communicate
Case 5:19-cr-00394-SVW Document 95 Filed 09/05/20 Page 25 of 87 Page ID #:892
                                                                           25

 1    intimidation, intending to communicate fear, intending to

 2    scare her.

 3                 And that is exactly what Ms. Car said.        She

 4    was intimidated.     She said this was a direct threat.        And

 5    Mr. Perkins' testimony, her supervisor, confirmed that

 6    this was a direct threat.      He confirmed that she is

 7    normally a calm, reserved, detail-oriented person, but

 8    in, this instance, she was scared.        She was afraid for

 9    her life, and she was worried the caller was coming to

10    kill her.    The third element is satisfied beyond a

11    reasonable doubt.

12                 Now, I am moving on to Count 2.       Counts 2

13    through 4 all relate to the same series of calls which

14    are the calls that occurred on September 26th, 2019, that

15    the caller made to Senator Brown's office when he spoke

16    to Ms. Leah Uhrig.     All of these charges, Counts 2 and 3

17    and 4, all relate to the same calls, but he is charged

18    with violating different laws which is why he is charged

19    with three different counts for the same conduct.

20                 The elements for this charge are the same as

21    for Count 1:    First, the threat to murder, as the judge

22    mentioned, not a threat to assault; second, that the

23    victim was an employee of the United States government;

24    and, third, that the defendant intended to impede,

25    intimidate or interfere or he intended to retaliate.
Case 5:19-cr-00394-SVW Document 95 Filed 09/05/20 Page 26 of 87 Page ID #:893
                                                                           26

 1                 Again, it is not necessary to prove that the

 2    defendant intended to carry out the threat or that he had

 3    the ability to do so.

 4                 And, again, as I stated before, a threat is a

 5    serious statement expressing an intent to commit an

 6    unlawful act of violence, and, in evaluating whether a

 7    threat is a serious statement, again, we consider the

 8    context, the language and the reaction of the victim.

 9                 The context for this threat also confirms that

10    it was a serious statement.       Ms. Uhrig talked about the

11    history that the defendant had made repeated calls, and,

12    on this day, he initiated the caller, first addressed her

13    by asking her, are you a lowly intern that doesn't

14    fucking matter.

15                 Ignoring that insult and that slight,

16    Ms. Uhrig intended to help him, intended to connect him,

17    to transfer his call to somebody so from the defendant's

18    perspective who did fucking matter.        So when she tried to

19    solicit that information to get the zip code, the

20    information that she needed to transfer the call, he

21    replied that he didn't have to provide that information

22    because she was a miserable little cunt.         And he hung up

23    on her, called her back, told her that his Social

24    Security number was go-fuck-yourself even though that

25    wasn't requested.
Case 5:19-cr-00394-SVW Document 95 Filed 09/05/20 Page 27 of 87 Page ID #:894
                                                                           27

 1                 And then ultimately he said this:        He said, I

 2    am going to come to your office and kill you, you

 3    miserable little cunt.      You will notice that this

 4    language is nearly identical to the language that

 5    Ms. Karajah testified.      They used the exact same

 6    language, I am going to come to your office and kill you.

 7    With Ms. Car, he used a different expletive at the end of

 8    the statement, but the statement is the same.

 9                 These are two witnesses that live on opposite

10    sides of the country that don't know each other that have

11    no motive to lie or fabricate.       They have no incentive to

12    alter their testimony.      The judge instructed you about

13    when he was discussing the believability of witnesses

14    that you should consider whether they have a stake in the

15    case, whether they have any motive to lie at all.

16                 The defendant said he never threatened to kill

17    anybody.    He said he never used the word "kill."        These

18    witnesses were sure he said the word "kill."          Ms. Car

19    said that she heard the word "kill," and she wrote the

20    word "kill" down and she wouldn't have done it otherwise.

21                 The defendant, unlike these two witnesses who

22    have no stake in the case, no reason to lie, the

23    defendant does have a stake in the case.         He doesn't want

24    to be convicted of this crime.       That is why he said he

25    never used the word "kill."
Case 5:19-cr-00394-SVW Document 95 Filed 09/05/20 Page 28 of 87 Page ID #:895
                                                                           28

 1                 When evaluating whether this is a serious

 2    statement, you should also consider the reaction of the

 3    victim.    As I stated, Ms. Uhrig was in the best position.

 4    She had the history with the caller.        She was in the best

 5    position to confirm that this was indeed a serious

 6    threat.    She described that she felt fear, panic and

 7    anxiety.    She said this was her first and only death

 8    threat.    You heard her testify.     You saw how she felt and

 9    how it made her feel.      She knew it wasn't an idle threat.

10                 When she heard the threat and in the aftermath

11    of reacting to it, she was relieved that she didn't

12    provide her name because she knew there was a serious

13    expression of an intent to kill her.

14                 She turned white.     She was staring at the

15    phone receiver because of the impact it had on her, and

16    she reported the death threat to the threat response

17    coordinator for the office who reassured her that she was

18    safe and secure in the capitol.

19                 The first element is satisfied beyond a

20    reasonable doubt.

21                 The second element is also satisfied beyond a

22    reasonable doubt because Ms. Uhrig is a federal employee.

23    The defendant called her worthless, but she is not

24    worthless and the law protects her.        This element is

25    satisfied beyond a reasonable doubt.
Case 5:19-cr-00394-SVW Document 95 Filed 09/05/20 Page 29 of 87 Page ID #:896
                                                                           29

 1                 The third element is that the defendant

 2    intended to impede, intimidate, interfere or that he

 3    intended to retaliate.      This is an obvious common sense

 4    conclusion.    The judge, when he was instructing you about

 5    reasonable doubt, said that a reasonable doubt, you know,

 6    mentioned common sense.      It is a common sense inference

 7    that when somebody says I am going to come to your office

 8    and kill you that they want to scare you.         They want to

 9    intimidate you.     And that is what the defendant wanted in

10    this case, and mission accomplished.        That is what he

11    got.

12                 That is what Ms. Uhrig testified about when

13    she described the fear and the panic when she thought

14    about her training and what she had learned about the

15    potential threats to the capitol.        Ms. Uhrig, she was

16    frightened.    She thought the defendant was going to

17    target the capitol.     She was relieved she didn't give her

18    name.   And when she was asked what did you understand the

19    purpose of this call to be, she said intimidation.

20                 This is a common sense conclusion.        This is

21    the word that is in your jury instruction, and this is

22    the common sense inference that the person who heard the

23    threat knew that this was used.       This was intimidation.

24                 Ms. Harms' testimony confirms that this was a

25    serious statement.     It was perceived and understood as a
Case 5:19-cr-00394-SVW Document 95 Filed 09/05/20 Page 30 of 87 Page ID #:897
                                                                           30

 1    serious statement.     She testified that Ms. Harms was

 2    sheet white and that she was in shock as she was holding

 3    the receiver in her hand after receiving the call.

 4                 The third element is established beyond a

 5    reasonable doubt.

 6                 For Count 3, as I mentioned before, this count

 7    applies to the same conduct, but it is charged as a

 8    different violation.      The main difference between this

 9    count is the previous counts apply to federal employees.

10    This count, Count 3, applies to anybody so long as the

11    threat was transmitted in interstate commerce.          So that

12    is what you see in the elements.

13                 First, that the defendant knowingly

14    transmitted in interstate commerce, a telephonic

15    communication containing a threat to injure, and, second,

16    such telephonic communication was transmitted for the

17    purpose of issuing a threat or with knowledge that the

18    communication would be viewed as such.

19                 So, the first element, the knowing

20    transmission of a threat, what was a threat for Count 2

21    is also a threat in Count 3.       It was a serious expression

22    as I stated before.

23                 When it comes to knowingly, that the call be

24    made knowingly, as the judge instructed you, that means

25    that the phone call was not made by mistake or accident.
Case 5:19-cr-00394-SVW Document 95 Filed 09/05/20 Page 31 of 87 Page ID #:898
                                                                           31

 1    The phone call was not made by mistake or accident.           The

 2    defendant testified that he was calling all of the

 3    members of the Congress that are involved with the

 4    veterans committees or the armed services committee.           It

 5    was not an accident.      It was not that the phone was

 6    dialed in his pocket.

 7                 And the call was transmitted from California

 8    to Washington DC.     This is something that the parties

 9    have already agreed on.      You will see when you go back

10    and look at the exhibits, Exhibit No. 13 is a

11    stipulation.    That is something that the parties referred

12    to and something that the government read at one point

13    during the trial that this particular call was

14    transmitted from California to Washington DC.

15                 And, then, of course, the defendant testified

16    that he was in California during this time, and the

17    witness testified that she was in Washington DC at the

18    capitol.    That element is satisfied beyond a reasonable

19    doubt.

20                 The second element goes to his intent.        Why

21    did he make this call?      Why did he say these words, I am

22    coming to your office and I am going to kill you?          What

23    was his purpose?     It is a common sense conclusion that

24    when he intended to communicate what he clearly stated,

25    there was no chance for ambiguity in the way he said it
Case 5:19-cr-00394-SVW Document 95 Filed 09/05/20 Page 32 of 87 Page ID #:899
                                                                           32

 1    and the tone of his voice and the words that he used, he

 2    said these words knowing that it would be perceived as a

 3    threat and intending to threaten.

 4                 When the defendant was testifying, he said

 5    that when I call someone a rude name, I expect that they

 6    will be affected.     The same applies to this threat.         This

 7    defendant knows the language he is using, and he knows

 8    the impact it is having on the call recipients.          And that

 9    is why he is doing it.

10                   The second element is satisfied beyond a

11    reasonable doubt.

12                 For Counts 4 through Counts 8, the remaining

13    counts, they all deal with a violation of the same law,

14    and so I am going to explain the elements for the

15    remaining counts one time and then I am going to go

16    through and focus only on the intent element.

17                 So the first element is that the defendant

18    made an interstate call.      This element is satisfied with

19    all of the remaining counts, all of the calls.          As I

20    mentioned before, the parties stipulated or agreed that

21    these calls traveled interstate.        And all of the

22    witnesses testified they were in other states, and the

23    defendant testified he was in California.         That element

24    is satisfied with the remaining counts.

25                 But the second count, the defendant did not
Case 5:19-cr-00394-SVW Document 95 Filed 09/05/20 Page 33 of 87 Page ID #:900
                                                                           33

 1    disclose his identity.      That is true of all of the

 2    remaining counts.     The defendant never provided his name.

 3    Always refused his name and, in fact, blocked his name by

 4    dialing star 67.     You will see in the stipulation the

 5    parties have agreed that when a caller dials star 67

 6    before dialing a phone number, that has the impact of

 7    blocking the call recipient from seeing the number.           So

 8    that is why when the victims testified that it showed up

 9    as outside caller that that was their internal system

10    basically communicating it was a blocked number.

11                 The defendant did not disclose his identity.

12    In fact, he actively shielded his identity in many of

13    these calls.

14                 Finally, the defendant had to intend to abuse,

15    threaten or harass.     Any one of those things.       Any one of

16    those intents, and that element is satisfied.

17                 So with respect to Count 4, this is the same

18    conduct, the September 26th call, but it is charged as a

19    violation of this law because it satisfies those

20    elements, and the defendant certainly had the intent to

21    threaten.    As I have already explained, the words "I am

22    going to come to your office and kill you" is

23    threatening, and that satisfies that element.          So this

24    charge is proven beyond a reasonable doubt.

25                 Count 5, this refers to the call on the very
Case 5:19-cr-00394-SVW Document 95 Filed 09/05/20 Page 34 of 87 Page ID #:901
                                                                           34

 1    next day.    So in considering the context of this call,

 2    after the defendant had threatened to murder Ms. Uhrig,

 3    the very next day he calls her back, and this was a

 4    summary of some of the important highlights from this

 5    call.

 6                 He started talking about cannabis, and she

 7    offered to research it, to look into it, to evaluate his

 8    position.    She got back on the phone, and she talked

 9    about how the senator was involved in financing but she

10    had a specific explanation.       But this did not satisfy

11    him.    That is not what he was looking for.

12                 He used profanity, and she told him that his

13    profanity was unwelcome.      She told him if you use that

14    type of language, that I am going to hang up, I am going

15    to terminate the call.      And he responded, well, I am

16    going to call you anyway.

17                 He knew, and he told her, I can just call you

18    back and you have to answer, and he did.         He hung up on

19    her, he called back, and, sure enough, she answered.           And

20    this time he wanted her name, first and last.          She

21    wouldn't give it to him.      Understandably so.      And he said

22    he needed her name.     He said he just talked with Allison,

23    he just talked with Sarah and some bitch named Frances

24    who almost cried just a minute ago.        He told her he

25    wanted her name because he was keeping a list of bitches.
Case 5:19-cr-00394-SVW Document 95 Filed 09/05/20 Page 35 of 87 Page ID #:902
                                                                           35

 1                 And, as we know from the other evidence in the

 2    case, that was true.      The defendant testified that he

 3    never said these words, but he confirmed that he had a

 4    list at his house, at his residence where he kept track

 5    of the call recipients.      He wrote down their names, and

 6    he wrote down, as he described it, his impressions of the

 7    call recipients, that they were cunts.

 8                 Moving on to Count 6, this is the call with

 9    Kylie Joe Rutherford, on October 21, 2019.         This is the

10    call where he initially spoke with an intern, was

11    transferred to Ms. Rutherford.       She identified herself,

12    explained what her position was, her title was in the

13    office, and he said -- and the defendant told her she was

14    worthless in the office.      Told her that she sounded

15    uneducated.

16                 When she tried to stand up for herself to

17    explain that she did have some education, that she had

18    graduated from college with two degrees, he replied, why

19    are you such a fucking bitch.       She warned him not to use

20    profanity, and that is when he replied, the senator

21    should be assassinated and you are a cunt.

22                 He used a mocking tone.      It was hostile.     She

23    felt belittled.     He told her that she sounded like a

24    child.   Ms. Rutherford was very mature in her explanation

25    of this call.    She says we are all humans, sometimes we
Case 5:19-cr-00394-SVW Document 95 Filed 09/05/20 Page 36 of 87 Page ID #:903
                                                                           36

 1    have bad days, but this call was different.         This was

 2    personal.    These words that he used were personal.         He

 3    attacked her personally in mocking her voice.

 4                 The defendant testified that he never mocked

 5    anybody, but you know that is not true because you heard

 6    the recording, the recording that we will get to in a

 7    minute with Allison where he mocked her, where she

 8    apologized for the way he felt.       She said, I'm sorry you

 9    feel that way, and he replied back, you can't just

10    fucking apologize, how would you like it if I came to

11    your office, and I said, I'm sorry.        And he mocked her.

12                 And then he said whaa, to make a crying sound,

13    mocking her.    We know that that testimony is not true,

14    that when he said he doesn't mock people, that is not

15    true.   That is contradicted by the evidence.

16                   The defendant also testified when I asked

17    him whether or not he had called this Ms. Rutherford

18    worthless, whether he had called her a child, whether he

19    had called her a cunt.      He had testified that she was

20    arrogant and disrespectful.

21                 Ladies and gentlemen, you saw the witnesses

22    testify.    Is that how you would describe that witness, as

23    arrogant and disrespectful?       He believed that he was

24    justified in abusing these victims.

25                 The judge defined abuse as shocking or
Case 5:19-cr-00394-SVW Document 95 Filed 09/05/20 Page 37 of 87 Page ID #:904
                                                                           37

 1    inappropriately harsh, coarse language.         There is no

 2    words that are more coarse, inappropriate or harsh or

 3    shocking than calling a 25-year-old female who is just

 4    answering the phone, calling her a cunt, calling her

 5    worthless and uneducated and calling her a fucking bitch.

 6    That charge has been proven beyond a reasonable doubt.

 7                 Moving on to Count 7, this involves the call

 8    of October 25th, 2019 when the defendant called Allison

 9    Feinswog.    This is the call where Ms. Feinswog testified

10    about some history with the defendant over the month of

11    September.    In fact, in the recording you listened to,

12    the defendant also referenced the entire month of

13    September.    He said for the entire month of September,

14    Allison has been treating me like garbage.         That is what

15    he said.    For the entire month of September.

16                 And then, during this particular call, the

17    tenor or the context, the language changed.         He started

18    telling her that she should go die.        So she took out her

19    phone, knowing that this was a different type of call.

20    She took out her phone and started recording.

21                   Also, consider why he said, go die.        What

22    was that in response to?      She said, how can I help you.

23    She was trying to be professional.        She had addressed him

24    as sir.    She told him, I'm sorry you feel that way, I'm

25    sorry that has been your experience, and he threw that
Case 5:19-cr-00394-SVW Document 95 Filed 09/05/20 Page 38 of 87 Page ID #:905
                                                                           38

 1    back in her office.     Her professionalism, her composure

 2    offended him.    He said, don't sir me to death.        He said

 3    you can't fucking apologize.       And he said, when she said,

 4    how can I help you, he said, go die.        This is his

 5    response when she said, how can I help you.

 6           (Audio played.)

 7            MR. DAHLQUIST:     Ms. Uhrig described this

 8    defendant's voice, his tone as hateful, as venomous.           You

 9    could hear it in his voice.       Having to hear these words,

10    having to listen to this profanity, it is harsh.          It is

11    coarse.   It is shocking, and it is abusive and the

12    defendant is guilty of this offense.

13                 After listening, after taking this call, the

14    defendant made a note to himself and, as he described to

15    Ms. Uhrig, his list of bitches.       He made a list to

16    himself that Allison from Congressman Levin's office was

17    a cunt.   He made this note to himself.        He testified just

18    the details to help him understand the importance of the

19    call, the significance of the call, but this is a

20    reflection of how he views these employees that he was

21    calling, that he views them as nothing, as worthless and

22    that he is entitled to abuse, threaten and harass them.

23                 Turning to the last count, Count 8, this is

24    the call to Daryl Brady on November 19th, 2019.          This is

25    the call where the defendant called, asked about
Case 5:19-cr-00394-SVW Document 95 Filed 09/05/20 Page 39 of 87 Page ID #:906
                                                                           39

 1    cannabis, said Phil Roe is trash.        And then once the call

 2    recipient, Daryl Brady thought he identified the caller

 3    based upon his history and some of the things he had

 4    learned, he says, is that you, Robert.         And in being

 5    identified, the defendant replies, fuck you, cunt.           You

 6    are Tennessee dumb.

 7                 In this call or in the previous call, the

 8    defendant had stated his name was homeless veteran, and,

 9    for Mr. Brady, that triggered in his mind, I should help

10    this man.    If he is in Tennessee, I am aware of these

11    homeless shelters, I have this responsibility to the

12    community, I know how I can get him help.         He wanted to

13    connect him.    He wanted to help him.

14                 This was -- it was confusing to hear the

15    defendant call his boss Phil Roe garbage, to hear him say

16    that he hated veterans, when he knew differently.          He

17    knew that Phil Roe had been chairman of the armed service

18    committee, that he cared deeply about veterans.

19                   And, then, finally, this particular

20    statement.    This is again, harsh, coarse and shockingly

21    abusive language.     Not only that, it is also targeted.

22    It is personal.     The defendant knew next to nothing about

23    Mr. Brady other than hearing his voice.         And you heard

24    his voice.    He spoke with a thick southern accent.

25    Defendant, which is typical of all of these calls, he
Case 5:19-cr-00394-SVW Document 95 Filed 09/05/20 Page 40 of 87 Page ID #:907
                                                                           40

 1    chose words to maximize, shocking and inappropriately

 2    harsh and coarse impact.

 3                 And you heard that it had that effect, that

 4    Mr. Brady had never heard anything like this.          Never

 5    heard the word cunt uttered in his 20 year career as a

 6    public servant.     He assumed that this maybe perhaps was a

 7    West Coast thing.     It is not a West Coast thing.       This is

 8    abusive, shocking and coarse uniformly.

 9                 And, then, Mr. Brady was also offended by the

10    Tennessee dumb reference.      Based on this information he

11    had, just hearing his voice, he wanted to basically

12    invoke an offensive stereotype.       As Mr. Brady described,

13    he wanted to call him a dumb hillbilly because of the way

14    his voice sounded which is consistent with the other

15    calls, that he mocked their voices too.         And it is

16    consistent with all the comments.

17                   Ladies and gentlemen, words are powerful.

18    Words have the power to uplift, inspire and empower.

19    Words can be weapons to abuse, harass and demean.           And

20    this defendant used his words to abuse, harass and demean

21    every person he could on the opposite end of that phone.

22                   And, most of all, he threatened to kill two

23    federal employees with the same language:         I am coming to

24    your office to kill you.      I am going to come to your

25    office and kill you.      You miserable little cunt.      I am
Case 5:19-cr-00394-SVW Document 95 Filed 09/05/20 Page 41 of 87 Page ID #:908
                                                                           41

 1    going to come to your office and kill you.         Fuck you.

 2                 The defendant is guilty of each of these

 3    counts, of each of these charges.        Find him guilty.

 4                 Thank you.

 5             THE COURT:    It seems like it is about a quarter to

 6    11:00.   Should we take a brief recess?

 7             MR. REED:    Yes, your Honor.

 8             THE COURT:    We will take a brief recess for about

 9    8 or 10 minutes.      Don't talk to each other about anything

10    until you have the case for decision.        Then we will hear

11    from the defendant, and, since the government has the

12    burden of burden of proof, I will give them an

13    opportunity to make a brief rebuttal argument.

14           (Recess from 10:45 to 11:02 a.m.)

15           (The following proceedings were held in the

16             presence of the jury:)

17             THE COURT:    Present with defendant and counsel.

18                 We are ready to hear from defendant through

19    Mr. Reed.

20             MR. REED:    Thank you, very much, your Honor.

21                   Good morning, ladies and gentlemen.        I would

22    like to thank you for the attention that you have paid to

23    this case.    Mr. Stahlnecker very much appreciates it.

24                 I would like to talk to you about three areas

25    this morning.    The first area I would like to talk to you
Case 5:19-cr-00394-SVW Document 95 Filed 09/05/20 Page 42 of 87 Page ID #:909
                                                                           42

 1    about is a juror's duty.      We have heard some of the

 2    instructions that the court gave to you, and I wanted to

 3    just make a few comments and give you some further

 4    insight with respect to your duty as federal judges --

 5    jurors, rather.

 6                 The second area I wanted to talk to you about

 7    is the law that applies to this particular case, and when

 8    I talk about the law that applies, I may give you some

 9    suggested approaches on how to go about your job as a

10    juror to more efficiently allow you to get through these

11    counts because some of them are complicated.          And, then,

12    of course, lastly, obviously, I would like to talk to you

13    about the facts of the case and to show you how those

14    work in to the instructions and the law that you are

15    going to be applying in this matter.

16                 The most important thing that jurors should

17    keep in mind is that they are not partisans.          They are

18    totally neutral.     They are not for one side.       They are

19    not for the other side.      They are completely impartial,

20    and when they come in to deliberate on a federal case,

21    the defendant who is ever charged in a particular crime

22    is entitled to have their individual opinion rendered

23    with respect to the verdicts.

24                 Now, what does that mean?      That means that if

25    you apply the law as the court instructs and you have
Case 5:19-cr-00394-SVW Document 95 Filed 09/05/20 Page 43 of 87 Page ID #:910
                                                                           43

 1    found in your mind that you feel that the evidence is

 2    such and that might be in contradiction to another juror

 3    and you feel that your position is correct, a federal

 4    juror does not change their conscientious decision with

 5    respect to what their verdict is because, for example,

 6    they want to get home, it is getting close to

 7    5:00 o'clock, I will miss my bus.        These federal cases

 8    are too important, and we know that you realize that they

 9    are extremely important cases.

10                 A defendant is entitled to your individual

11    opinion so that if you feel that your opinion is correct,

12    you stick with your opinion.       The other thing that

13    federal jurors must do, and the court emphasized this, is

14    that they must apply the law.       And some of the law that

15    applies to this case is what is known as the beyond a

16    reasonable doubt law.      And we will talk about that

17    shortly.

18                 But they are to apply the law strictly when

19    you are given laws that concern the elements of these

20    particular offenses and some of these offenses, by the

21    way, are pretty complicated which is why I am going to

22    talk about them a little bit later.        When you are given

23    instructions about these laws, you have to take them

24    seriously and really focus in and concentrate and analyze

25    on the elements of the offenses.
Case 5:19-cr-00394-SVW Document 95 Filed 09/05/20 Page 44 of 87 Page ID #:911
                                                                           44

 1                 Now, I am not going to spend a lot of time

 2    talking about beyond a reasonable doubt.         I am getting

 3    now in to talking a little bit about the law.          We know

 4    what your jobs as jurors are.       We know that the

 5    instruction is self explanatory.        Judge, the court read

 6    that instruction to you, and we know that this is not a

 7    civil case.    This is a criminal case.      The standard of

 8    proof in a criminal case has to be higher.         It has to be

 9    high enough for you as jurors to demand the kind of

10    evidence that convinces you beyond a reasonable doubt

11    that the charges are true.

12                 Now, why do I bring that up?       In this

13    particular case, let's talk a little bit about the

14    evidence, jump forward.      We have two counts.      The first

15    two counts where alleged death threats were made, threats

16    to murder.    There is no recordings of these calls.         A

17    person doesn't have to have a recording in order to

18    testify about something, but a juror should demand some

19    kind of higher burden of proof when a case is beyond a

20    reasonable doubt.

21                 So, when I was asking questions of the

22    witnesses, well, at least, let's see the handwritten

23    notes that you made of the telephone calls, that will

24    help us to make sure that what Mr. Stahlnecker said over

25    the phone is what you accurately say it is.         They were
Case 5:19-cr-00394-SVW Document 95 Filed 09/05/20 Page 45 of 87 Page ID #:912
                                                                           45

 1    all destroyed.     They are gone.

 2                 You, as jurors, should demand the type of

 3    proof that can convince you beyond a reasonable doubt

 4    particularly on these first two counts that the defendant

 5    is guilty of making these kinds of threats, but I would

 6    suggest to you as we go through the analysis of the law

 7    that there is other reasons that you should not find him

 8    guilty of these first two counts.

 9                 Let's talk about a suggested approach on how

10    to approach your tasks, and, since Mr. Stahlnecker is an

11    ex-marine, I think a good allegory, a good analogy, to

12    describing to you how you should go about your job in

13    looking at the elements of these counts is to envision

14    that you are on a marine base and each of these crimes is

15    like an obstacle course.      You are running the obstacle

16    course as a marine, and the first obstacle that you come

17    to are Counts 1 and 2 because they are identical.

18                 Now, this particular obstacle that you have

19    got to get over is a particularly high one because there

20    is a lot of complexity to this particular count as

21    opposed to the last four counts.        They are not as

22    complicated, but the first two counts are very

23    complicated counts.     The obstacle is very high, and, in

24    order for you as jurors to find the defendant guilty of

25    those first two counts, you have to climb the obstacle
Case 5:19-cr-00394-SVW Document 95 Filed 09/05/20 Page 46 of 87 Page ID #:913
                                                                           46

 1    course, find that all the elements have been met, you get

 2    halfway up the obstacle course, you found a couple of

 3    elements are met, you have got to climb higher, you have

 4    to get over it.     You find that the third element is met

 5    or whatever and then you jump over it.         If you can't

 6    climb the obstacle course as to Counts 1 and 2, the

 7    defendant is not guilty.

 8                 Third count is a threat, death threat count.

 9    That count only differs with respect to Counts 1 and 2 as

10    government counsel indicated in that you don't have to

11    threaten an actual government employee, but, essentially,

12    the elements are the same of that count.         So that

13    obstacle, after you have passed the first obstacle, is a

14    little bit lower.     It is a little bit lower.       And, then,

15    when you get to the harassment counts, the 223 counts we

16    call them, those have rather lower obstacles.          You can

17    basically jump over those in terms of determining whether

18    or not those have been met, but we are going to talk

19    about those too, of course.

20                 Let's talk about the law as it applies to

21    those first two counts.      It is kind of complicated, and

22    when the government gave you their presentation, of

23    course, they focused on what they allege were the

24    threats, what the words were, and they focus on how the

25    people who received the threats reacted.         They gave a lot
Case 5:19-cr-00394-SVW Document 95 Filed 09/05/20 Page 47 of 87 Page ID #:914
                                                                           47

 1    of time talking about how they went white, they went to

 2    their bosses, but they forgot some important things.

 3    They forgot to take into consideration the other part of

 4    the story which is the defendant's mental intent.          The

 5    mental intent of the defendant is just as important as

 6    the reactions and the words that were received by the

 7    recipients in this case.      Completely glossed over it.

 8                 So as we talk about these particular charges,

 9    Counts 1 and 2, I want to go through them in the context

10    of Mr. Stahlnecker's intent, his background.          Counts 1

11    and 2, as the government counsel indicated, requires that

12    the threat must be what is called a true threat.          It must

13    be something in which the person says words to you which

14    are not conditional, which are not just expressing your

15    frustrations, that words have to be -- that you are

16    coming to kill the person you are talking to either now

17    or in the very close future.

18                 So if I say, for example, words, I think such

19    and such senator should be assassinated, he is doing a

20    bad job.    That is protected speech.      That is not a

21    threat.    If I say something to the effect that a person

22    should go die because they are not doing a good job, that

23    is not a true threat.      That is an expression of

24    frustration.    And that, because of the first amendment,

25    our constitution, is speech which is protected.          A true
Case 5:19-cr-00394-SVW Document 95 Filed 09/05/20 Page 48 of 87 Page ID #:915
                                                                           48

 1    threat as defined in these two counts requires a lot to

 2    be taken into consideration before you can convict

 3    somebody.

 4                 The statement had to have been made under such

 5    circumstances that a reasonable person who heard the

 6    statement would understand it as a serious expression of

 7    an intent to murder that person.        Well, we have evidence

 8    that the two recipients of these calls said that that is

 9    the way they felt.      That is what is called the objective

10    part of this instruction.      That isn't the defendant's

11    intent.   That is the way they felt.

12                 And, so, although we contend in this case that

13    there is a contradiction in what the evidence is in terms

14    of what Mr. Stahlnecker said to these people, he denies

15    that he said that he is coming to murder these people

16    immediately, they believe that that is what he said.           And

17    so that was their reaction.       And that goes to the first

18    element of the instruction that it must have made a

19    reasonable person who heard the statement understand it

20    as a serious expression of an intent.

21                 But here is the complexity of the instruction.

22    The defendant must have, in his mind -- you are required

23    to go into the defendant's mind here.        We are not talking

24    now about the mind of the victims.        You are going into

25    the mind of the defendant.       The defendant must have made
Case 5:19-cr-00394-SVW Document 95 Filed 09/05/20 Page 49 of 87 Page ID #:916
                                                                           49

 1    the statement intending it to be a threat to a particular

 2    person and with knowledge that would be viewed as a

 3    threat.   And, in order to determine that, you can use all

 4    kinds of evidence to make that determination.

 5                 You can use all the evidence that came out in

 6    this case, the instruction goes on to say, to determine

 7    whether or not the defendant threatened the victims, you

 8    can consider the circumstances under which the statement

 9    was made, all the surrounding circumstances.          And it goes

10    on in the next instruction that you will have back there,

11    the ultimate fact of the defendant's intent that you are

12    going to be deciding may be established by circumstantial

13    evidence.

14                 Well, in this case, we have better than

15    circumstantial evidence that Mr. Stahlnecker didn't

16    intend those to be true threats.        You heard from him

17    directly.    Directly.    He is the one who is telling you

18    what his intent was.      The government wants you to make

19    all these inferences from all this circumstantial

20    evidence that his intent was to carry out this murder.

21                 The intent may be established by

22    circumstantial evidence based upon the defendant's

23    outward manifestations, his words, his conduct, his acts,

24    all the surrounding circumstances disclosed by the

25    evidence and the rational or logical inferences that may
Case 5:19-cr-00394-SVW Document 95 Filed 09/05/20 Page 50 of 87 Page ID #:917
                                                                           50

 1    be drawn from them.     All the surrounding circumstances of

 2    the evidence.

 3                 So, here, we have you, as good jurors, trying

 4    to figure you out what Mr. Stahlnecker's intent was when

 5    he was making these calls on Counts 1 and 2.          I want you

 6    to closely look at Exhibit 100 when you are deliberating.

 7    And here is this person, with all due respect to

 8    Mr. Stahlnecker, he has been beaten down by the VA.           His

 9    life has resulted in kind of like a pathetic situation.

10    You will see that when you see these pictures.          He is

11    here in this little garage area on this desert property

12    out in Yucca Valley.      You will see the bed where he is

13    allowed to sleep by the tenants of this home.

14                 Now, in his mind when, he is making this call,

15    here is what I want you to do.       I want you to pretend you

16    are in his mind.     How can you truly intend to threaten

17    somebody if you don't know who you are talking to.           You

18    don't even know who you are talking to on the telephone.

19    How can the person who is receiving the threat in

20    Mr. Stahlnecker's mind, how can he think that the person

21    who is receiving the threat knows who he even is so as to

22    be afraid of him.     He doesn't know who these people are.

23                 It is just as though you have a complaint, for

24    example, you have a defective product, and you are very

25    angry and you are getting on a telephone and you dial up
Case 5:19-cr-00394-SVW Document 95 Filed 09/05/20 Page 51 of 87 Page ID #:918
                                                                           51

 1    the service representative who answers, let's say in

 2    Bangladesh, and they have very nice polite language.

 3    Hello, sir, can I help you.       My appliance broke down, my

 4    washing machine.     I am very angry.     This is the second

 5    time I have called.     May I help you sir, can you give me

 6    more information.     You are getting more and more

 7    frustrated, but you go on to say, I am going to come kill

 8    you.   Do you really intend that to be a threat?         You

 9    don't even know who you are talking to.         Some faceless

10    person in Bangladesh.

11                 Now, it would be different, a true threat is a

12    true threat, for example, under circumstances where you

13    know the person that you are threatening.         Let's say you

14    have had a terrible argument or an altercation with

15    somebody, and you call them on the telephone.          And you

16    know who they are.     You know their names and you say to

17    them over the telephone, I am coming to kill you, John

18    Smith, or whoever it is.      You know who it is.      That is a

19    true threat.

20                 You can't have a true threat under these

21    circumstances.     Mr. Stahlnecker could not have formed the

22    mental intent to intend to kill somebody when he doesn't

23    even know who the person is.

24                 So that is why these instructions are so

25    complicated.    That is one of the hurdles that you are
Case 5:19-cr-00394-SVW Document 95 Filed 09/05/20 Page 52 of 87 Page ID #:919
                                                                           52

 1    going to have to get over when you are on the Marine

 2    obstacle course for that very first, very high obstacle,

 3    and it can't be overcome in this particular case.          That

 4    mental intent element of the case cannot be overcome so

 5    that you find that the defendant Mr. Stahlnecker who is

 6    in his little garage in Yucca Valley in his mind is

 7    thinking that he is making a true threat when he doesn't

 8    even know -- and it is uncontroverted.         Everybody agrees

 9    that he doesn't know who he is talking with.          That is

10    undisputed in this case.

11                 So, therefore, my suggested approach to you is

12    you reach that point of determining whether or not you

13    are going to get over that first obstacle, you see that

14    the government cannot prove that true threat element.           We

15    are not talking about the way the victim reacted.          We are

16    not talking about the fact that they proved they were

17    government employees.      We are talking about the fact that

18    you have to prove the element that in his mind he was

19    making a true threat.

20                 If you agree with me, then what you do is you

21    move on to the third count.       You find him not guilty of

22    that count.

23                 Now, that third count, as government counsel

24    indicated, is essentially the same as the first two

25    counts except you don't have to have -- be threatening a
Case 5:19-cr-00394-SVW Document 95 Filed 09/05/20 Page 53 of 87 Page ID #:920
                                                                           53

 1    government employee, but the true threat requirement is

 2    still there as the court instructed you.         The true threat

 3    requirement is still applicable to Count 3.

 4                 And so, if you agree with the defense position

 5    that Mr. Stahlnecker, in his mind, could not have had the

 6    intent to really think that he was threatening somebody,

 7    you find him not guilty of that count too as well, Count

 8    3.   And then you go on and you consider the other counts.

 9                 In other words, a true threat also has to be a

10    serious expression of saying that you are going to kill

11    somebody.    If you don't even know who you are talking to,

12    it can't be considered serious.       It was serious according

13    to the victims, but, in terms of the mental intent of the

14    defendant which you have to also decide, can't be

15    considered as a serious expression of an intent to kill.

16                 I would like to talk to you a little bit the

17    law that applies to what we call the harassment charges.

18    Those are the last four charges.

19                   The government has to prove that

20    Mr. Stahlnecker was making these telephone calls to

21    harass people or to abuse them or to threaten them.           And,

22    Mr. Stahlnecker, you have heard his story.         Let's talk a

23    little bit about his story so that you can understand the

24    context in which these calls were made, something that

25    the government didn't even talk about.
Case 5:19-cr-00394-SVW Document 95 Filed 09/05/20 Page 54 of 87 Page ID #:921
                                                                           54

 1                 The story of Mr. Stahlnecker.       Put yourself in

 2    his shoes.    This man served our country, and the Marines

 3    should have taken an MRI of his ankle when he first came

 4    in with that serious injury.       As I said in my opening

 5    statement, none of us would be here if they just had done

 6    that.   But they didn't.     They gave him an x-ray.      They

 7    told him to go back on duty, and that eventually his pain

 8    became so bad that he had to leave the Marines.

 9                 Okay.    That is a terrible thing, but maybe he

10    can rectify.    Now, he can work with the VA.       The VA is

11    supposed to help everybody.       Right.   That is the notion

12    that all the citizens of the United States have of the VA

13    administration.      They immediately and quickly give

14    appointments to people that are veterans, and they take

15    take care of all their problems.        It is common knowledge

16    that there has been a lot of talk politically about how

17    the VA has been improved over the last several years by

18    the current administration so that veterans can get

19    health care in a more quick manner.        Better health care.

20                 If they are too far away from a VA hospital,

21    they can sign up and go to a hospital that is closer to

22    them or a medical provider.       So this is the context in

23    which Mr. Stahlnecker was making these calls to the VA

24    way before the current administration.

25                 When the VA did not respond to him, they
Case 5:19-cr-00394-SVW Document 95 Filed 09/05/20 Page 55 of 87 Page ID #:922
                                                                           55

 1    ignored him, they wouldn't acknowledge that his injury

 2    was even made while he was in the service.         They kept on

 3    sloughing him off.     He kept on talking to people on the

 4    telephone.    A similar nature into the way he was calling

 5    people later at congressional offices.         They are

 6    sloughing him off.     They are not giving him any help.

 7                 And he didn't respectfully start his tragic

 8    saga off.    Respectfully.    He did.    He tried to be

 9    respectful.    It evolved into some anger.       Then it evolved

10    into futility and frustration.       And then he found that by

11    swearing, maybe people would take action, and it festered

12    and it festered.     And we have a current Mr. Stahlnecker

13    who is before you now who is living in a little garage in

14    the desert and has got a little bed.        That is where he

15    has ended up as a result of the way he has been treated.

16                 He starts calling government officials to see

17    if they can help him.      He is angry.    Let's face it.     He

18    is very, very frustrated.      That is uncontroverted.       You

19    can tell that by the language that he uses over the

20    telephone.    And, keep in mind, as we said during the

21    opening statements, that there is a difference between

22    swear words, profanity and threatening communications.

23                 So, in our country, people can use the "F"

24    words and the "C" words.      I don't prefer to use them

25    myself, but some people do.       Mr. Stahlnecker has found
Case 5:19-cr-00394-SVW Document 95 Filed 09/05/20 Page 56 of 87 Page ID #:923
                                                                           56

 1    them to be effective.      I don't endorse them.      I think he

 2    was wrong by doing that with all due respect, but that is

 3    not a crime, thankfully, in our country.         That is not a

 4    crime to use those kinds of words to try to get things

 5    done for yourself.

 6                   So he gets on the telephone with these

 7    congressional people, and have you ever had a problem

 8    like a going back to a problem with an appliance and you

 9    call up some kind of service representative and you are

10    talking to them on the phone.       And you want to get to

11    somebody who can really help you, and they get on the

12    phone and they say, good afternoon, politely trying to

13    help you on behalf of XXX Corporation.         We are here

14    because service is our most important product, and they

15    go on and on.    I would like to get my appliance fixed.

16    Well, can you give me more details.        Service is our most

17    important product.     They go on and on with this polite

18    conversation.    It makes you sick.

19                 And Mr. Stahlnecker eventually got really

20    frustrated with dealing with interns who would never

21    transfer him over to somebody who could help him with all

22    of his problems about his prosthetics, about not having a

23    primary care doctor, about cannabis -- he believes that

24    cannabis should be made legal -- and about problems that

25    the VA has with the Feres doctrine which allows veterans
Case 5:19-cr-00394-SVW Document 95 Filed 09/05/20 Page 57 of 87 Page ID #:924
                                                                           57

 1    to sue for malpractice which he is very interested in

 2    because he believes that there was malpractice by them

 3    not taking an MRI when he first had his ankle.

 4                 And he liked to pursue trying to sue the VA so

 5    he could get his back disability which they did not deny

 6    him.   He couldn't even get disability for seven years.

 7    Can you imagine the frustration in this person?          So what

 8    you are doing here is you are judging a person who is

 9    frustrated, who is angry.      I want you to take into

10    consideration his mental intent, not only the mental

11    intent of the so-called victims in our case but his

12    mental intent what he has gone through.

13                   They never transfer him.      Sir, can we have

14    your address and your phone number, and he doesn't give

15    it to them.    Sir, we can't help you, very polite, with

16    this very sweet, soft language.       And he gets more

17    frustrated and more frustrated so he hangs up, and then

18    he is thinking that if he calls right away, maybe he will

19    get a different intern or person answering the phone.            He

20    is not calling repeatedly to harass the people.          He is

21    calling to see if he can get somebody who can finally

22    help him so that he can be transferred to what is called

23    the veteran liaison.      That is who he is always trying to

24    get through to so he can talk to somebody who has some

25    kind of knowledge of veteran's affairs.
Case 5:19-cr-00394-SVW Document 95 Filed 09/05/20 Page 58 of 87 Page ID #:925
                                                                           58

 1                 And, notice, there is no calls in this case

 2    that involve Mr. Stahlnecker calling any other senators

 3    who weren't on the veterans affairs committee or who had

 4    something to do with veterans affairs.         He doesn't like

 5    to make these phone calls.       Do you think he likes to get

 6    up in the morning and call incessantly to get help?            He

 7    is calling people that are power brokers that can do

 8    something about veterans' affairs.        So they hang up on

 9    him, he calls again.      They slough him off again.      He

10    hangs up.    He calls them again.     Yes.   He uses bad

11    language.    I don't like it.     I know that you don't like

12    it, but it is not a crime.

13                 But he is just doing these with the mental

14    intent to get help.     To get help, not to harass.       So what

15    is the most important element that you should consider in

16    what we call these harassment charges.         They are called

17    the 223 counts, and, admittedly, these have lower

18    obstacles.    These are not the big obstacles like the

19    first two counts where there is all these complex

20    elements.    These are a little easier to go through.          They

21    are not as complicated.

22                 The first element is that he made an

23    interstate telephone call.       The government, obviously,

24    they proved that.     They agreed to that.      These are

25    interstate telephone calls that he made.
Case 5:19-cr-00394-SVW Document 95 Filed 09/05/20 Page 59 of 87 Page ID #:926
                                                                           59

 1                 The second element is pretty simple.        They

 2    proved that.    That the defendant did not disclose his

 3    identity during the telephone calls.        He didn't do it for

 4    some nefarious person because he is evil and he is

 5    planning to go attack somebody so they wouldn't have his

 6    name.   He doesn't feel that he needs to give these people

 7    his name.    He wants to just be transferred to the liaison

 8    officer, and in his mind he is going crazy.

 9                 Here is the big one right now that you are

10    going to spend most of your time on.        Third, the

11    defendant intended to abuse, to abuse, intended in his

12    mind to abuse, threaten or harass any person at the

13    called number.

14                 Now, what is the definition of harass?        You

15    are going to have to determine whether or not

16    Mr. Stahlnecker was making these calls for the reasons

17    that we say that he is making the calls which is he is

18    trying to get help.     He is not doing it intentionally to

19    abuse or harass.     Although, I don't like his language,

20    and neither do you.     But he is trying to get help.        He is

21    not trying to evoke some kind of negative response on the

22    other end of the phone.

23                 In order to harass, you have to conclude that

24    the defendant intended to harass.        That is the next

25    instruction that gives you the definition of the
Case 5:19-cr-00394-SVW Document 95 Filed 09/05/20 Page 60 of 87 Page ID #:927
                                                                           60

 1    defendant's intent on these harassment charges.

 2                 This is where you are probably going to be

 3    spending most of your time talking.        You have to conclude

 4    that the defendant intended to harass.         You are required

 5    to find that the defendant had the specific intent, his

 6    intent, to provoke adverse reactions in the called

 7    parties.    Defendant had to have an intent to provoke

 8    adverse reactions in the called parties.         He didn't have

 9    that intent.    Although, he used lousy language.        What his

10    intent was to get help, please transfer me to the veteran

11    liaison.    So you should find him not guilty of those

12    counts as well.

13                 So, in conclusion, ladies and gentlemen, I am

14    looking at the well of our courtroom, and that is an area

15    of the courtroom right in front of the argument tables.

16    It is between the two tables between where the defense

17    sits and where the government sits, and it is in front of

18    the court's bench.     We call this the well.      And I am

19    looking into this well, and you know what I see in the

20    well, I see a giant elephant.

21                 There is an elephant in this room, let's face

22    it, and we got to handle this elephant.         We can't not

23    talk about it.     The elephant isn't that Mr. Stahlnecker

24    is guilty of these crimes because he is not.          He doesn't

25    have the mental intent to do any of these things.          The
Case 5:19-cr-00394-SVW Document 95 Filed 09/05/20 Page 61 of 87 Page ID #:928
                                                                           61

 1    elephant in the room is -- and with all due respect to my

 2    client, I like him very much -- he has got mental

 3    problems, mental problems that have been festering for

 4    years of fighting with the VA.       And I think you can see

 5    that by just the evidence in this case.         He is not guilty

 6    of crimes, but he needs mental treatment.         And that is

 7    the elephant in the room?

 8            MR. DAHLQUIST:     Objection, your Honor.       It is

 9    improper argument.

10            THE COURT:    You can argue his state of mind as

11    much as you want from the evidence, but if you are

12    implying some sort of mental defect or insanity which

13    prevents him from following the requisite intent that is

14    not an issue.

15            MR. REED:    Very well, your Honor.      I leave you

16    with that statement, ladies and gentlemen.         So I ask you,

17    I ask you on behalf of Mr. Stahlnecker, after you see

18    what he has gone through, after you have seen his living

19    conditions, find him not guilty of all these counts.

20                 Thank you.

21            THE COURT:    Wish to make a brief rebuttal

22    argument?

23            MR. DAHLQUIST:     Yes, your Honor.     I do.

24                 We are not here today because the defendant

25    injured his ankle in 1998.       We are here today because the
Case 5:19-cr-00394-SVW Document 95 Filed 09/05/20 Page 62 of 87 Page ID #:929
                                                                           62

 1    defendant threatened to murder two federal employees and

 2    harass and abuse three others in 2019.

 3                 The defendant raises this issue of mental

 4    state.    We know what the defendant's intent was because

 5    he stated on cross-examination, he testified that he knew

 6    how his conduct would be perceived.        He said he knew that

 7    when he called someone a rude name that he would expect

 8    that they would be offended.       He had contemplated how his

 9    words and actions impacted other people, and he did it

10    anyway.

11                 He also knew -- we also know what his intent

12    was because his words were perfectly clear.         There is no

13    ambiguity.    There is no question.      He said, I am going to

14    come to your office and I am going to kill you.

15                 We also know that he knew his words were a

16    threat because he got up there and he denied it.          He

17    stated he never said kill, and you know that that is not

18    consist with the evidence, that that is a lie.          You know

19    that both of these witnesses, the two witnesses testified

20    consistently to essentially the same threat.          The only

21    difference was the profanity or the expletives at the

22    end.

23                 The defense talks about how there is no

24    recording, but that is not required.        You can evaluate

25    the witnesses and you can evaluate whether their
Case 5:19-cr-00394-SVW Document 95 Filed 09/05/20 Page 63 of 87 Page ID #:930
                                                                           63

 1    testimony was credible.      You can decide whether you

 2    believe them or not.      You have no reason not to believe

 3    them.   When evaluating the judge's instructions on

 4    credibility, there is no basis for bias.         There is no

 5    reason for them to lie.      There is no motive for them to

 6    fabricate.

 7                 The defendant also argues that this can't be a

 8    real threat because he didn't know the identity, the

 9    first and last name of the victim.        So, first of all, the

10    defendant can have his own theories, he can have his own

11    explanations, but he can't make up his own law.          That is

12    why the judge has instructed you, and that is not part of

13    the instruction.

14                 But, second, that ignores an obvious fact that

15    when you threaten somebody, when you threaten to murder

16    someone, in some ways, it is more intimidating when they

17    don't know the identity because it is senseless violence.

18    Coming to an office to kill somebody is senseless

19    violence.    It is more scary than something specific or

20    targeted to a specific individual.

21                 Then, finally, when it comes to his intent.

22    You know, he says that he was just trying to get

23    transferred, but that is not what the evidence has shown.

24    He wasn't trying to get anything done.         That is why all

25    of the witnesses testified they were confused at the
Case 5:19-cr-00394-SVW Document 95 Filed 09/05/20 Page 64 of 87 Page ID #:931
                                                                           64

 1    purpose of the call, that they thought he was menacing,

 2    degrading, belittling, angry.

 3                 And it was also undercut by the fact that he

 4    had actually spoken with a veterans caseworker in the

 5    first call, August 29th, 2019.       This is a person who is

 6    proud of the work that she has done for veterans for

 7    securing over $500,000 in benefits for veterans.          And you

 8    also have the call from Ms. Feinswog when she said she

 9    wanted to pass a message along to the congressman, and he

10    said, I don't want to give you a message of anything.

11                 The defendant had no purpose other than to

12    threaten, abuse, harass and intimidate.         And he is

13    guilty.   Thank you.

14            THE COURT:    Okay.   When you begin your

15    deliberations, elect one member of the jury as your

16    foreperson who will preside over the deliberations and

17    speak for you here in court.       You will then discuss the

18    case with your fellow jurors to reach agreement if you

19    can do so.

20                 Your verdict whether guilty or not guilty must

21    be unanimous.    Each of you must decide the case for

22    yourself, but you should do so only after you have

23    considered all the evidence, discussed it fully with the

24    other jurors and listened to the views of your fellow

25    jurors.   Do not be afraid to change your opinion if the
Case 5:19-cr-00394-SVW Document 95 Filed 09/05/20 Page 65 of 87 Page ID #:932
                                                                           65

 1    discussion persuades you that you should, but do not come

 2    to a decision simply because other jurors think it is

 3    right.

 4                 It is important that you attempt to reach a

 5    unanimous verdict but, of course, only if each of you can

 6    do so after having made your own conscientious decision.

 7    Do not change an honest belief about the weight and

 8    effect of the evidence simply to reach a verdict.

 9                 Perform these duties fairly and impartially.

10    Do not allow personal likes or dislikes, sympathy

11    prejudice, fear or public opinion to influence you.           You

12    should also not be influenced by any person's race,

13    color, religion, national ancestry or gender.          It is your

14    duty as jurors to consult with one another and to

15    deliberate with one another with a view towards reaching

16    an agreement if you can do so.       During your

17    deliberations, you should not hesitate to reexamine your

18    own views and change your opinion if you became persuaded

19    that it is wrong.

20                 As I previously told you, your verdict can

21    only be based upon the evidence in this case and nothing

22    else, and I warned you against consulting any outside

23    means such as electronic e-mail, et cetera.

24                 Each of you -- some of you have taken notes

25    during the trial.     Whether or not you took notes, you
Case 5:19-cr-00394-SVW Document 95 Filed 09/05/20 Page 66 of 87 Page ID #:933
                                                                           66

 1    should rely on your own memory of what was said.          Notes

 2    are only to assist your memory.       You should not be overly

 3    influenced by your notes or those of your fellow jurors.

 4                 The punishment provided by law for this crime

 5    is for the court to decide.       You may not consider

 6    punishment in deciding whether the government has proved

 7    its case against the defendant beyond a reasonable doubt.

 8                 A verdict form has been prepared for you.

 9    After you have reached unanimous agreement on a verdict,

10    your foreperson should complete the verdict form

11    according to your deliberations, sign and date it, and

12    advise the clerk that you are ready to return to the

13    courtroom.

14                 If it becomes necessary during your

15    deliberations to communicate with me, you may send a note

16    through the clerk signed by any one or more of you.           No

17    member of the jury should ever attempt to communicate

18    with me except by a signed writing, and I will respond to

19    the jury concerning the case only in writing or here in

20    court.

21                 If you send out a question, I will consult

22    with the lawyers before answering it which may take some

23    time.    You may continue your deliberations while waiting

24    for the answer to any question.

25                 Remember that you are not to tell anyone
Case 5:19-cr-00394-SVW Document 95 Filed 09/05/20 Page 67 of 87 Page ID #:934
                                                                           67

 1    including me how the jury stands numerically or otherwise

 2    on any question submitted to you including the question

 3    of the guilt of the defendant until after you have

 4    reached unanimous verdict or been discharged.

 5                 Will the bailiff come forward.

 6            THE CLERK:    Bailiff, please come forward and stand

 7    behind the court reporter.

 8                   Please state and spell your name for the

 9    record.

10            THE BAILIFF:    Dwayne Taylor, D-W-A-Y-N-E,

11    T-A-Y-L-O-R.

12           (The bailiff was sworn.)

13            THE CLERK:    Thank you.

14            THE COURT:    Alternates James and Hernandez, the

15    rules don't allow you to deliberate.        I know you probably

16    wanted to after listening to the evidence, but I have to

17    discharge you at this time.

18                 Before I do that, I want to thank you for your

19    willingness to serve.      And your willingness to serve as

20    an alternate is important because there are occasions

21    when we have to call upon you, and, if not for your

22    presence, we would have a very difficult time.          So my

23    thanks for your service.

24                 Do you have any things in the jury room?

25    Would you go there first, retrieve what you have and then
Case 5:19-cr-00394-SVW Document 95 Filed 09/05/20 Page 68 of 87 Page ID #:935
                                                                           68

 1    depart, and then the other jurors can go to the jury

 2    room.

 3                 Thank you, again.

 4            (Recess from 11:43 to 12:59 p.m.)

 5            (The following proceedings were held outside the

 6             presence of the jury:)

 7             THE COURT:   Present with the counsel and the

 8    defendant.    We received Jury Note No. 1, and I trust you

 9    have seen it.    It says, can we review the e-mails that

10    were presented to the witnesses as transcribed notes.

11    And the second part is can we hear the voicemails again

12    and signed by, it looks like -- who is the foreperson?

13             THE CLERK:   I believe it is Juror No. 9, your

14    Honor.    Mr. Montgomery.    He is the gentleman who sits in

15    the second row.

16             THE COURT:   Oh, yes.    Mr. Montgomery.

17                 And my inclinations -- I will hear from the

18    parties -- would be to tell them that they can't view the

19    e-mails because my recollection is they were not put into

20    evidence, but I would allow the jury to come back into

21    the courtroom and hear the voicemails.

22                 Is that consistent with the parties' view?

23             MR. DAHLQUIST:    Yes, your Honor.     We would also

24    request that the court instruct the jury as to

25    instruction No. 4 that the evidence is the testimony and
Case 5:19-cr-00394-SVW Document 95 Filed 09/05/20 Page 69 of 87 Page ID #:936
                                                                           69

 1    the admitted exhibits.

 2            THE COURT:    I don't think it is necessary.       I

 3    mean, I told them that.       So I don't want to start

 4    emphasizing one instruction as against another.

 5            MR. DAHLQUIST:     Very well, your Honor.

 6            THE COURT:    Told them that several times.       So why

 7    don't we have -- is that voicemail set up?         Is that

 8    apparatus set up so we can play the voicemails?

 9            MR. DAHLQUIST:     Yes, your Honor.

10            THE COURT:    All right.    Then, bring the jury.

11            MR. DAHLQUIST:     Your Honor, there is two

12    voicemails.

13            THE COURT:    They said plural, voicemails.

14            MR. DAHLQUIST:     Very well, your Honor.

15           (The following proceedings were held in the

16            presence of the jury:)

17            THE COURT:    Okay.    Members of the jury, I did

18    receive your note.     I believe it was signed by

19    Mr. Montgomery.     Am I correct?

20                 I'm sorry.    Mr. MacDonald.    That would be

21    Juror No. 7, is it?

22            THE CLERK:    Yes, your Honor.

23            THE COURT:    Yes.    And with regard to the first

24    part of your question, the e-mails were not put into

25    evidence so I can't have you see those, but the
Case 5:19-cr-00394-SVW Document 95 Filed 09/05/20 Page 70 of 87 Page ID #:937
                                                                           70

 1    voicemails were so I am going to have those played for

 2    you now.

 3           (Audio played.)

 4            MR. DAHLQUIST:     Your Honor, this is Exhibit 6.       It

 5    started halfway through.      We are going to replay it.

 6            THE COURT:    Okay.

 7            MR. DAHLQUIST:     Now playing Exhibit 7, your Honor.

 8           (Audio played.)

 9            THE COURT:    Okay.   So you can resume your

10    deliberations.     Thank you.

11           (Recess from 1:05 to 2:37 p.m.)

12           (The following proceedings were held outside the

13            presence of the jury:)

14            THE COURT:    Present with counsel and the

15    defendant.    We received another note, and you have read

16    it.   It says, we would like the Section 115(a)(1)(B),

17    Title 18 definition, and then it says definition of

18    threat is per the charge 1, 2 and 3.

19                 My inclination would be to respond as follows:

20    That the definition of threat is in the instructions and

21    that the -- and as you said in your note, that definition

22    applies to Counts 1, 2 and 3.

23                 What else can I say?

24            MR. DAHLQUIST:     Just based on reading that first

25    part of the question, I think there also may be a
Case 5:19-cr-00394-SVW Document 95 Filed 09/05/20 Page 71 of 87 Page ID #:938
                                                                           71

 1    question as to the elements of --

 2            THE COURT:    Well, that is in the instructions.        I

 3    will tell them -- I will start out by saying that your

 4    note can be answered by the instructions, and the

 5    definition of threat, the same definition of threat does

 6    apply to Counts 1, 2 and 3.

 7                 Okay.   Give the jury the note.

 8           (Recess from 2:45 to 3:14 p.m.)

 9            THE COURT:    We are present with counsel and and

10    the defendant.     We received another note.      I trust you

11    have seen it.    Can they see the transcripts of Uhrig and

12    Karajh.   I mean, my answer is going to be that there

13    isn't a transcript available.       That is one thing.

14                 Second, I mean it was a one day trial.        I

15    mean, generally speaking, unless there is some

16    exceptional reason, there is no reason why the jury

17    should need a transcript, but the more important reason

18    is that there isn't one available.        So that is what I am

19    going to tell the jury.

20            MR. DAHLQUIST:     Your Honor, the government would

21    request that the jury be offered the opportunity to have

22    a read back of the testimony that they are requesting.

23            THE COURT:    I am not going to answer the question

24    in any way other than the way they asked it.

25                 If they ask for a read back, I will consider
Case 5:19-cr-00394-SVW Document 95 Filed 09/05/20 Page 72 of 87 Page ID #:939
                                                                           72

 1    it.

 2           (Recess from 3:15 to 5:12 p.m.)

 3           (The following proceedings were held in the

 4            presence of the jury:)

 5            THE COURT:    Jury are present.     Present with the

 6    defendant and counsel, and the jury has given us a note

 7    saying they have reached a unanimous verdict.

 8                 Would Mr. MacDonald please hand the verdict to

 9    Mr. Cruz.

10           (Pause in proceedings.)

11            THE COURT:    The verdict as to Count 1 is not

12    guilty; Count 2, not guilty; Count 3, guilty; Count 4,

13    guilty; Count 5, guilty; Count 6, guilty, Count 7,

14    guilty, Count 8, guilty.

15                 It is signed by Mr. MacDonald as foreperson

16    dated February 12, 2020 at Los Angeles, California.

17                 Is that the verdict so say each of you?

18           (The jurors answered in the affirmative.)

19            THE COURT:    Does the defendant wish the jury

20    polled?

21            MR. REED:    No, your Honor.

22            THE COURT:    Thank you.

23                 Thank you very much, members of the jury, for

24    your careful attention to the case and for your

25    participation in a vital process in our democracy.           The
Case 5:19-cr-00394-SVW Document 95 Filed 09/05/20 Page 73 of 87 Page ID #:940
                                                                           73

 1    court is very appreciative of your time, your

 2    punctuality.    I tried to be punctual and efficient.         I

 3    hope I was, and I hope your experience was pleasant.

 4    Thank you, again.

 5           (The following proceedings were held outside the

 6            presence of the jury:)

 7            THE CLERK:    Sentencing, counsel?

 8            MR. REED:    Would May 6th be satisfactory?

 9            THE COURT:    Sentencing is set for May 4th.       The

10    defendant is referred to the probation department for

11    preparation of a presentence report.        Okay.

12           (Proceedings concluded.)

13

14

15

16

17

18

19

20

21

22

23

24

25
Case 5:19-cr-00394-SVW Document 95 Filed 09/05/20 Page 74 of 87 Page ID #:941

 1                               CERTIFICATE

 2

 3

 4    I hereby certify that pursuant to Section 753, Title 28,

 5    United States Code, the foregoing is a true and correct

 6    transcript of the stenographically reported proceedings held

 7    in the above-entitled matter and that the transcript page

 8    format is in conformance with the regulations of the

 9    Judicial Conference of the United States.

10    Date:   September 4, 2020

11

12     /s/ Katie Thibodeaux, CSR No. 9858, RPR, CRR

13

14

15

16

17

18

19

20

21

22

23

24

25
                           5
Case 5:19-cr-00394-SVW Document
                                                       23/4 30/3 34/2 38/13 38/13
                                95 Filed 09/05/20 Page 75 of 87  Page  ID #:942
                                                       46/13  61/17 61/18  64/22 65/6
  MR. DAHLQUIST: [17] 5/10      5:00 o'clock [1]   43/7          66/9 67/3 67/16
  6/21 19/5 20/25 21/4 38/6     5:12 [1] 72/2                   aftermath [1] 28/10
  61/7 61/22 68/22 69/4 69/8                                    afternoon [1] 56/12
  69/10 69/13 70/3 70/6 70/23   6
                                                                again [12] 6/6 23/1 26/1
  71/19                         62 [1] 3/15                      26/4 26/7 39/20 58/9 58/9
  MR. REED: [9] 4/21 5/6 6/24   67 [2] 33/4 33/5                 58/10 68/3 68/11 73/4
  7/3 41/6 41/19 61/14 72/20    6th [1] 73/8                    against [8] 13/8 14/11 15/20
  73/7                                                           18/17 21/8 65/22 66/7 69/4
  MR. TRISOTTO: [6] 7/9 7/12    7
                                                                ago [1] 34/24
  7/18 7/23 8/1 8/4             75 [1] 16/14                    agree [7] 5/7 5/11 8/5 8/23
  THE BAILIFF: [1] 67/9         753 [1] 74/4                     18/23 52/20 53/4
  THE CLERK: [6] 7/6 67/5                                       agreed [5] 10/12 31/9 32/20
  67/12 68/12 69/21 73/6        8
                                                                 33/5 58/24
  THE COURT: [42]               850 [1]   2/11                  agreement [3] 64/18 65/16
 $                              9                                66/9
                                                                agrees [1] 52/8
 $500,000 [1]     64/7          90010 [1] 2/12                  all [54]
                                90012 [1] 1/22                  allege [1] 46/23
 /                              92501 [1] 2/6                   alleged [4] 13/13 13/16 14/5
 /s [1]   74/12                 9858 [2] 1/20 74/12              44/15
                                9:42 [1] 4/2                    allegory [1] 45/11
 1
                                A                               Allison [6] 19/18 34/22 36/7
 10 [2] 7/22 41/9                                                37/8 37/14 38/16
 100 [1] 50/6                   a.m [2] 4/2 41/14               allow [4] 42/10 65/10 67/15
 10:45 [1] 41/14                ability [5] 11/23 15/10          68/20
 10th [1] 2/5                    21/14 21/14 26/3               allowed [1] 50/13
 115 [6] 4/17 5/2 5/17 7/2      about [62]                      allows [1] 56/25
  13/23 70/16                   above [1] 74/7                  almost [2] 19/19 34/24
 11:00 [1] 41/6                 above-entitled [1] 74/7         along [2] 17/9 64/9
 11:02 [1] 41/14                abuse [17] 18/2 18/4 18/7       already [2] 31/9 33/21
 11:43 [1] 68/4                  18/15 18/24 33/14 36/25        also [32] 6/5 7/15 7/20 7/24
 12 [6] 1/16 4/1 7/11 7/16       38/22 40/19 40/20 53/21         12/11 21/10 21/25 21/25 22/8
  7/17 72/16                     59/11 59/11 59/12 59/19 62/2    23/16 24/9 24/14 26/9 28/2
 12:59 [1] 68/4                  64/12                           28/21 30/21 36/16 37/12
 13 [9] 5/18 5/24 6/5 7/11      abused [1] 19/6                  37/21 39/21 40/9 53/9 53/14
  7/15 7/20 7/22 7/25 31/10     abusing [2] 6/20 36/24           62/11 62/11 62/15 63/7 64/3
 15 [1] 7/25                    abusive [3] 38/11 39/21 40/8     64/8 65/12 68/23 70/25
 18 [3] 13/22 16/14 70/17       accent [1] 39/24                alter [1] 27/12
 19 [1] 3/13                    accept [1] 12/20                altercation [1] 51/14
 19-394 [1] 1/8                 accident [4] 17/8 30/25 31/1    alternate [1] 67/20
 1998 [1] 61/25                  31/5                           Alternates [1] 67/14
 19th [1] 38/24                 accomplished [1] 29/10          although [5] 10/19 13/14
 1:05 [1] 70/11                 according [2] 53/12 66/11        48/12 59/19 60/9
 1st [1] 1/21                   account [3] 11/22 14/11         always [2] 33/3 57/23
                                 15/21                          am [42]
 2                              accurately [1] 44/25            ambiguity [2] 31/25 62/13
 20 [1] 40/5                    accused [1] 23/2                amendment [1] 47/24
 200 [1] 2/6                    acknowledge [1] 55/1            America [2] 1/6 2/3
 2019 [7] 20/19 25/14 35/9      act [6] 16/3 16/4 17/6 17/7     amongst [1] 4/25
  37/8 38/24 62/2 64/5           17/7 26/6                      analogy [1] 45/11
 2020 [4] 1/16 4/1 72/16        acted [6] 14/7 14/10 15/17      analysis [2] 17/12 45/6
  74/10                          17/11 18/15 18/24              analyze [1] 43/24
 21 [1] 35/9                    action [1] 55/11                ancestry [1] 65/13
 223 [3] 17/21 46/15 58/17      actions [1] 62/9                ANGELES [5] 1/15 1/22 2/12
 25-year-old [1] 37/3           actively [1] 33/12               4/1 72/16
 25th [1] 37/8                  acts [4] 16/8 17/9 24/20        anger [1] 55/9
 26th [2] 25/14 33/18            49/23                          angry [8] 22/23 22/24 23/4
 28 [1] 74/4                    actual [1] 46/11                 50/25 51/4 55/17 57/9 64/2
 29 [1] 4/17                    actually [2] 18/22 64/4         ankle [3] 54/3 57/3 61/25
 29th [3] 20/19 22/13 64/5      addition [3] 7/19 9/13 14/24    anonymous [1] 17/19
 2:37 [1] 70/11                 address [1] 57/14               another [10] 5/25 11/12
 2:45 [1] 71/8                  addressed [2] 26/12 37/23        15/12 17/3 43/2 65/14 65/15
                                administration [3] 54/13         69/4 70/15 71/10
 3                               54/18 54/24                    answer [7] 19/22 19/23 20/2
 3404 [1] 2/5                   admitted [1] 69/1                34/18 66/24 71/12 71/23
 350 [1] 1/21                   admittedly [1] 58/17            answered [3] 34/19 71/4
 3699 [1] 2/11                  adverse [4] 18/11 18/13 60/6     72/18
 394 [1] 1/8                     60/8                           answering [3] 37/4 57/19
 3:14 [1] 71/8                  advise [1] 66/12                 66/22
 3:15 [1] 72/2                  affairs [4] 57/25 58/3 58/4     answers [2] 10/20 51/1
                                 58/8                           anxiety [1] 28/7
 4                              affect [1] 15/24                any [36] 5/8 6/16 8/24 9/4
 41 [1] 3/14                    affected [1] 32/6                9/14 10/10 10/11 11/2 11/14
 43 [1] 17/21                   affirmative [1] 72/18            11/17 11/22 12/2 12/2 12/5
 4311 [1] 1/21                  aforethought [2] 6/1 15/12       13/2 13/6 13/11 18/3 18/5
 4th [1] 73/9                   afraid [3] 25/8 50/22 64/25      18/7 18/8 18/21 27/15 33/15
                                after [16] 10/1 10/5 19/1        33/15 55/6 58/2 59/12 60/25
 A                         Bagdasarian [2] 6/6 6/9       broke [1] 51/3
Case 5:19-cr-00394-SVW Document 95 [3]
                           bailiff   Filed 09/05/20
                                         67/5        Pagebrokers
                                              67/6 67/12  76 of 87[1]Page ID #:943
                                                                       58/7
 any... [7] 65/12 65/22 66/16   Bangladesh [2] 51/2 51/10       Brown's [1] 25/15
  66/24 67/2 67/24 71/24        base [1] 45/14                  burden [4] 9/15 41/12 41/12
 anybody [3] 27/17 30/10 36/5   based [10] 9/21 9/22 16/6        44/19
 anyone [2] 5/15 66/25           24/18 24/19 39/3 40/10 49/22   bus [1] 43/7
 anything [8] 9/4 11/3 12/17     65/21 70/24
  23/14 40/4 41/9 63/24 64/10   basically [3] 33/10 40/11       C
 anyway [2] 34/16 62/10          46/17
 apologize [2] 36/10 38/3                                       CA [3] 1/22 2/6 2/12
                                basis [1] 63/4                  CALIFORNIA [9] 1/2 1/15 4/1
 apologized [1] 36/8            be [87]
 apparatus [1] 69/8                                              22/17 31/7 31/14 31/16 32/23
                                bear [1] 12/6                    72/16
 APPEARANCES [1] 2/1            beat [1] 5/9
 appliance [3] 51/3 56/8                                        call [61]
                                beaten [1] 50/8                 called [27] 18/3 18/5 18/9
  56/15                         became [2] 54/8 65/18
 applicable [1] 53/3                                             18/12 18/13 18/17 18/20
                                because [34] 6/16 8/4 12/14      22/14 22/25 26/23 28/23
 applies [10] 8/17 30/7 30/10    20/2 20/15 22/20 26/22 28/12
  32/6 42/7 42/8 43/15 46/20                                     34/19 36/17 36/18 36/19 37/8
                                 28/15 28/22 33/19 34/25 36/5    38/25 47/12 48/9 51/5 57/11
  53/17 70/22                    40/13 42/11 43/5 45/17 45/19
 apply [6] 8/21 30/9 42/25                                       57/22 58/16 59/13 60/6 60/8
                                 47/22 47/24 56/14 57/2 59/4     62/7
  43/14 43/18 71/6               60/24 61/24 61/25 62/4 62/12
 applying [1] 42/15                                             caller [7] 25/9 25/15 26/12
                                 62/16 63/8 63/17 65/2 67/20     28/4 33/5 33/9 39/2
 appointments [1] 54/14          68/19
 appreciates [1] 41/23                                          calling [12] 31/2 37/3 37/4
                                becomes [1] 66/14                37/4 37/5 38/21 55/4 55/16
 appreciative [1] 73/1          bed [2] 50/12 55/14
 approach [3] 45/9 45/10                                         57/20 57/21 58/2 58/7
                                been [15] 14/21 37/6 37/14      calls [27] 17/2 25/13 25/14
  52/11                          37/25 39/17 46/1 46/18 48/4
 approaches [1] 42/9                                             25/17 26/11 32/19 32/21
                                 50/8 54/16 54/17 55/15 61/3     33/13 34/3 39/25 40/15 44/16
 are [125]                       66/8 67/4
 area [4] 41/25 42/6 50/11                                       44/23 48/8 50/5 53/20 53/24
                                before [12] 4/14 9/1 26/4        54/23 57/18 58/1 58/5 58/9
  60/14                          30/6 30/22 32/20 33/6 48/2
 areas [1] 41/24                                                 58/10 58/25 59/3 59/16 59/17
                                 54/24 55/13 66/22 67/18        calm [1] 25/7
 aren't [1] 6/19                begin [1] 64/14
 argue [1] 61/10                                                came [3] 36/10 49/5 54/3
                                behalf [4] 2/3 2/9 56/13        can [58]
 argued [1] 6/11                 61/17
 argues [1] 63/7                                                can't [13] 36/9 38/3 46/5
                                behind [2] 19/14 67/7            51/20 52/3 53/12 53/14 57/15
 argument [5] 41/13 51/14       being [3] 6/1 15/12 39/4
  60/15 61/9 61/22                                               60/22 63/7 63/11 68/18 69/25
                                belief [1] 65/7                 cannabis [4] 34/6 39/1 56/23
 arguments [6] 3/12 8/16        believability [2] 12/6 27/13
  10/17 10/23 19/1 19/3                                          56/24
                                believable [1] 12/24            cannot [2] 52/4 52/14
 arise [1] 9/23                 believe [9] 11/19 11/20
 armed [2] 31/4 39/17                                           capitol [4] 28/18 29/15
                                 11/20 12/17 48/16 63/2 63/2     29/17 31/18
 arrogant [2] 36/20 36/23        68/13 69/18
 as [100]                                                       captive [1] 19/21
                                believed [2] 24/6 36/23         Car [5] 23/17 24/10 25/3
 ask [4] 4/15 61/16 61/17       believes [2] 56/23 57/2
  71/25                                                          27/7 27/18
                                belittled [1] 35/23             care [5] 23/2 54/15 54/19
 asked [5] 24/3 29/18 36/16     belittling [1] 64/2
  38/25 71/24                                                    54/19 56/23
                                bench [1] 60/18                 cared [1] 39/18
 asking [2] 26/13 44/21         benefits [1] 64/7
 assassinated [2] 35/21 47/19                                   career [1] 40/5
                                best [3] 23/18 28/3 28/4        careful [4] 9/23 10/1 10/5
 assault [9] 5/2 5/3 5/21       better [2] 49/14 54/19
  5/22 5/24 7/14 7/22 20/24                                      72/24
                                between [6] 11/15 24/17 30/8    careless [2] 14/18 21/22
  25/22                          55/21 60/16 60/16
 assist [1] 66/2                                                carry [8] 15/9 15/11 17/1
                                beyond [33] 5/20 9/12 9/16       21/13 21/14 24/2 26/2 49/20
 assumed [1] 40/6                9/18 9/20 10/2 10/6 13/15
 attack [1] 59/5                                                case [44]
                                 14/1 14/14 15/16 16/18 17/24   cases [2] 43/7 43/9
 attacked [1] 36/3               20/20 24/7 24/9 24/12 24/14
 attempt [2] 65/4 66/17                                         caseworker [1] 64/4
                                 25/10 28/19 28/21 28/25 30/4   CENTRAL [1] 1/2
 attention [2] 41/22 72/24       31/18 32/10 33/24 37/6 43/15
 ATTORNEY'S [1] 2/4                                             certain [1] 13/13
                                 44/2 44/10 44/19 45/3 66/7     certainly [1] 33/20
 audience [1] 19/21             bias [2] 12/2 63/4
 Audio [3] 38/6 70/3 70/8                                       CERTIFICATE [1] 74/1
                                big [2] 58/18 59/9              certify [1] 74/4
 August [3] 20/19 22/13 64/5    bit [7] 43/22 44/3 44/13
 August 29th [3] 20/19 22/13                                    cetera [1] 65/23
                                 46/14 46/14 53/16 53/23        chairman [1] 39/17
  64/5                          bitch [4] 19/18 34/23 35/19
 AUSA [1] 2/5                                                   chance [1] 31/25
                                 37/5                           change [4] 43/4 64/25 65/7
 available [2] 71/13 71/18      bitches [2] 34/25 38/15
 await [1] 19/2                                                  65/18
                                blocked [3] 19/14 33/3 33/10    changed [1] 37/17
 aware [2] 17/7 39/10           blocking [1] 33/7
 away [2] 54/20 57/18                                           charge [7] 13/25 16/17 17/23
                                bodily [2] 14/17 21/21           25/20 33/24 37/6 70/18
 B                              boss [1] 39/15                  charged [14] 13/7 13/8 13/19
                                bosses [1] 47/2                  13/20 16/11 17/18 20/6 21/15
 back [18] 6/6 20/1 22/25       both [3] 4/9 11/13 62/19         21/16 25/17 25/18 30/7 33/18
  26/23 31/9 34/3 34/8 34/18    Boulevard [1] 2/11               42/21
  34/19 36/9 38/1 49/10 54/7    Brady [7] 38/24 39/2 39/9       charges [12] 9/10 9/16 13/4
  56/8 57/5 68/20 71/22 71/25    39/23 40/4 40/9 40/12           13/12 25/16 41/3 44/11 47/8
 background [1] 47/10           brief [5] 19/2 41/6 41/8         53/17 53/18 58/16 60/1
 bad [4] 36/1 47/20 54/8         41/13 61/21                    child [2] 35/24 36/18
  58/10                         bring [2] 44/12 69/10           choose [1] 12/17
 C
Case
                            29/20 31/23 60/13
     5:19-cr-00394-SVW Document 95 Filed
                                                        44/5 53/2 64/17 66/5 66/20
                           conditional [1]09/05/20
                                            47/14  Page 77 of 87
                                                        67/7      Page
                                                              68/24 73/1ID #:944
 chose [1] 40/1                  conditions [1] 61/19            court's [4] 7/16 7/20 7/21
 Circuit [1] 6/7                 conduct [9] 13/6 16/8 19/11      60/18
 circumstances [11] 14/22         24/20 25/19 30/7 33/18 49/23   courtroom [4] 60/14 60/15
  15/5 16/8 24/21 48/5 49/8       62/6                            66/13 68/21
  49/9 49/24 50/1 51/12 51/21    Conference [1] 74/9             CR [1] 1/8
 circumstantial [11] 11/7        confirm [2] 22/10 28/5          crazy [1] 59/8
  11/10 11/13 11/16 16/6 24/16   confirmed [3] 25/5 25/6 35/3    credibility [1] 63/4
  24/17 49/12 49/15 49/19        confirms [2] 26/9 29/24         credible [1] 63/1
  49/22                          conformance [1] 74/8            cried [1] 34/24
 citizens [1] 54/12              confused [1] 63/25              crime [8] 13/8 18/4 27/24
 civil [1] 44/7                  confusing [1] 39/14              42/21 56/3 56/4 58/12 66/4
 clarify [1] 7/10                Congress [1] 31/3               crimes [3] 45/14 60/24 61/6
 clear [3] 23/6 24/22 62/12      congressional [2] 55/5 56/7     criminal [2] 44/7 44/8
 clearly [1] 31/24               congressman [2] 38/16 64/9      cross [1] 62/5
 clerk [2] 66/12 66/16           congresswoman [2] 23/2 23/3     cross-examination [1] 62/5
 client [1] 61/2                 connect [2] 26/16 39/13         CRR [1] 74/12
 climb [3] 45/25 46/3 46/6       conscientious [2] 43/4 65/6     Cruz [1] 72/9
 close [2] 43/6 47/17            consider [23] 10/9 10/13        cry [1] 19/19
 closely [1] 50/6                 10/16 10/19 11/12 12/12 15/4   crying [1] 36/12
 closer [1] 54/21                 17/8 21/3 22/6 22/7 22/12      CSR [2] 1/20 74/12
 closing [2] 3/12 10/23           23/8 23/16 26/7 27/14 28/2     cunt [9] 26/22 27/3 35/21
 co [1] 23/23                     37/21 49/8 53/8 58/15 66/5      36/19 37/4 38/17 39/5 40/5
 co-workers [1] 23/23             71/25                           40/25
 coarse [7] 18/16 37/1 37/2      consideration [6] 9/24 10/1     cunts [1] 35/7
  38/11 39/20 40/2 40/8           10/5 47/3 48/2 57/10           current [3] 54/18 54/24
 Coast [2] 40/7 40/7             considered [3] 53/12 53/15       55/12
 code [5] 13/22 16/15 17/21       64/23                          cuts [1] 7/1
  26/19 74/5                     considering [2] 11/21 34/1
 colleague [1] 19/17             consist [1] 62/18               D
 college [1] 35/18               consistent [4] 12/8 40/14
 collision [1] 16/1                                              D-W-A-Y-N-E [1] 67/10
                                  40/16 68/22                    DAHLQUIST [3] 2/5 3/13 3/15
 color [1] 65/13                 consistently [1] 62/20
 come [20] 6/18 6/23 6/24                                        danger [1] 24/1
                                 consists [1] 10/10              Daryl [2] 38/24 39/2
  16/1 23/6 24/24 27/2 27/6      constitution [1] 47/25
  29/7 33/22 40/24 41/1 42/20                                    date [4] 13/16 13/19 66/11
                                 consult [3] 8/19 65/14 66/21     74/10
  45/16 51/7 62/14 65/1 67/5     consulting [1] 65/22
  67/6 68/20                                                     dated [1] 72/16
                                 containing [2] 16/20 30/15      dates [2] 13/14 13/16
 comes [3] 21/18 30/23 63/21     contemplated [1] 62/8
 coming [8] 5/8 25/9 31/22                                       DAVID [2] 2/10 2/10
                                 contend [1] 48/12               day [5] 1/14 26/12 34/1 34/3
  40/23 47/16 48/15 51/17        context [14] 15/6 22/7 22/12
  63/18                                                           71/14
                                  23/5 23/13 23/20 24/6 26/8     days [1] 36/1
 comments [2] 40/16 42/3          26/9 34/1 37/17 47/9 53/24
 commerce [6] 16/13 16/19                                        DC [3] 31/8 31/14 31/17
                                  54/22                          deal [1] 32/13
  17/1 17/6 30/11 30/14          continue [1] 66/23
 commit [1] 26/5                                                 dealing [1] 56/20
                                 contradicted [2] 12/3 36/15     death [5] 28/7 28/16 38/2
 committed [3] 13/13 13/16       contradiction [2] 43/2 48/13
  13/18                                                           44/15 46/8
                                 control [1] 13/10               decide [11] 9/1 11/5 11/16
 committee [3] 31/4 39/18        controls [1] 11/2
  58/3                                                            11/19 12/13 12/15 13/9 53/14
                                 conversation [2] 23/13 56/18     63/1 64/21 66/5
 committees [1] 31/4             conversations [1] 15/7
 common [8] 9/22 29/3 29/6                                       deciding [6] 10/9 10/16
                                 convict [1] 48/2                 11/18 17/10 49/12 66/6
  29/6 29/20 29/22 31/23 54/15   convicted [1] 27/24
 communicate [7] 18/19 24/23                                     decision [4] 41/10 43/4 65/2
                                 convince [1] 45/3                65/6
  24/25 25/1 31/24 66/15 66/17   convinced [3] 9/19 10/2 10/6
 communicating [1] 33/10                                         deeply [1] 39/18
                                 convinces [1] 44/10             defect [1] 61/12
 communication [9] 16/13         coordinator [1] 28/17
  16/20 16/21 16/23 17/5 17/15                                   defective [1] 50/24
                                 copy [2] 4/11 8/18              defendant [143]
  30/15 30/16 30/18              Corporation [1] 56/13
 communications [1] 55/22                                        defendant's [16] 16/5 16/7
                                 correct [5] 21/1 43/3 43/11      17/9 22/1 22/8 23/8 24/20
 community [1] 39/12              69/19 74/5
 complaint [1] 50/23                                              26/17 38/8 47/4 48/10 48/23
                                 could [10] 6/17 7/2 24/2         49/11 49/22 60/1 62/4
 complete [2] 19/1 66/10          24/23 38/9 40/21 51/21 53/5
 completely [2] 42/19 47/7                                       defense [3] 53/4 60/16 62/23
                                  56/21 57/5                     define [3] 5/23 5/23 7/22
 complex [1] 58/19               couldn't [1] 57/6
 complexity [2] 45/20 48/21                                      defined [4] 5/24 17/16 36/25
                                 counsel [11] 2/1 4/9 41/17       48/1
 complicated [7] 42/11 43/21      46/10 47/11 52/23 68/7 70/14
  45/22 45/23 46/21 51/25                                        definition [8] 59/14 59/25
                                  71/9 72/6 73/7                  70/17 70/17 70/20 70/21 71/5
  58/21                          count [50]
 composure [1] 38/1                                               71/5
                                 country [4] 27/10 54/2 55/23    degrading [1] 64/2
 concentrate [1] 43/24            56/3
 concern [2] 23/22 43/19                                         degrees [1] 35/18
                                 counts [53]                     deliberate [3] 42/20 65/15
 concerning [1] 66/19            couple [2] 4/15 46/2
 concerns [1] 5/2                                                 67/15
                                 course [11] 31/15 42/12         deliberately [3] 6/2 12/16
 conclude [5] 18/9 18/14          45/15 45/16 46/1 46/2 46/6
  18/17 59/23 60/3                                                15/13
                                  46/19 46/23 52/2 65/5          deliberating [1] 50/6
 concluded [1] 73/12             court [17] 1/1 1/20 4/9 7/11
 conclusion [5] 22/5 29/4                                        deliberations [8] 8/19 64/15
                                  11/4 24/15 42/2 42/25 43/13     64/16 65/17 66/11 66/15
 D
Case
                           55/25 58/4 58/5 58/7 59/3
     5:19-cr-00394-SVW Document
                                                         60/22 60/23 61/1 61/7
                           59/2095  Filed
                                 60/25    09/05/20
                                        61/23 64/19 Pageelse
                                                         78 of[4]
                                                               87 24/23
                                                                  Page ID #:945
                                                                        24/23 65/22
 deliberations... [2] 66/23       64/22 64/25 65/1 65/6 65/7    70/23
  70/10                           65/10 65/16 67/18 67/24      emphasized [1] 43/13
 demand [3] 44/9 44/18 45/2      doctor [1] 56/23              emphasizing [1] 69/4
 demean [2] 40/19 40/20          doctrine [1] 56/25            employee [11] 13/22 15/18
 democracy [1] 72/25             does [11] 6/9 6/12 9/13 9/14   15/20 21/6 21/9 24/10 24/11
 denied [1] 62/16                 12/22 17/7 27/23 42/24 43/4   25/23 28/22 46/11 53/1
 denies [1] 48/14                 71/5 72/19                   employees [7] 14/6 19/7 30/9
 deny [1] 57/5                   doesn't [13] 6/10 26/13        38/20 40/23 52/17 62/1
 depart [1] 68/1                  27/23 36/14 44/17 50/22      empower [1] 40/18
 department [2] 2/4 73/10         51/22 52/7 52/9 57/14 58/4   end [4] 27/7 40/21 59/22
 depend [1] 12/22                 59/6 60/24                    62/22
 describe [1] 36/22              doing [8] 6/20 32/9 47/19     ended [1] 55/15
 described [7] 24/15 28/6         47/22 56/2 57/8 58/13 59/18  endorse [1] 56/1
  29/13 35/6 38/7 38/14 40/12    don't [23] 5/7 6/16 6/25      engaged [2] 14/9 15/19
 describing [1] 45/12             27/10 38/2 41/9 46/10 50/17  enough [2] 34/19 44/9
 desert [2] 50/11 55/14           50/18 51/9 52/25 53/11 55/24 entire [3] 37/12 37/13 37/15
 deserves [1] 12/25               56/1 58/11 58/11 59/19 63/17 entitled [4] 38/22 42/22
 destroyed [1] 45/1               64/10 67/15 69/2 69/3 69/7    43/10 74/7
 detail [1] 25/7                 done [7] 9/4 17/6 27/20 54/5  envision [1] 45/13
 detail-oriented [1] 25/7         56/5 63/24 64/6              escalation [1] 23/4
 details [2] 38/18 56/16         doubt [37] 5/20 9/12 9/17     essentially [4] 4/11 46/11
 deter [1] 15/25                  9/18 9/21 9/21 9/21 10/3      52/24 62/20
 determination [1] 49/4           10/6 13/15 14/1 14/15 15/16  established [4] 16/6 30/4
 determine [7] 13/3 15/3          16/18 17/24 20/21 24/8 24/10  49/12 49/21
  17/14 21/25 49/3 49/6 59/15     24/13 24/15 25/11 28/20      et [1] 65/23
 determining [2] 46/17 52/12      28/22 28/25 29/5 29/5 30/5   evaluate [4] 21/25 34/7
 dial [1] 50/25                   31/19 32/11 33/24 37/6 43/16  62/24 62/25
 dialed [1] 31/6                  44/2 44/10 44/20 45/3 66/7   evaluating [6] 21/18 21/23
 dialing [2] 33/4 33/6           down [6] 19/12 27/20 35/5      23/9 26/6 28/1 63/3
 dials [1] 33/5                   35/6 50/8 51/3               even [10] 26/24 50/18 50/21
 did [26] 5/23 6/6 6/18 6/23     drawn [2] 16/10 50/1           51/9 51/23 52/8 53/11 53/25
  6/24 7/23 11/10 17/25 19/15    due [3] 50/7 56/2 61/1         55/2 57/6
  20/2 24/3 26/18 29/18 31/21    dumb [3] 39/6 40/10 40/13     evening [1] 4/12
  31/21 32/25 33/11 34/10        during [10] 8/19 18/1 31/13   event [2] 12/12 24/2
  34/18 35/17 54/25 55/8 57/5     31/16 37/16 55/20 59/3 65/16 eventually [2] 54/7 56/19
  59/2 62/9 69/17                 65/25 66/14                  ever [3] 42/21 56/7 66/17
 didn't [12] 24/5 24/5 26/21     duties [5] 14/9 14/12 15/19   every [2] 9/16 40/21
  28/11 29/17 49/15 53/25 54/6    15/21 65/9                   everybody [2] 52/8 54/11
  55/7 59/3 60/8 63/8            duty [8] 8/16 8/20 10/4 10/7  everything [1] 11/20
 die [4] 37/18 37/21 38/4         42/1 42/4 54/7 65/14         EVID [1] 3/8
  47/22                          Dwayne [1] 67/10              evidence [69]
 differ [1] 10/25                                              evil [1] 59/4
 difference [3] 30/8 55/21       E                             evoke [1] 59/21
  62/21                                                        evolved [2] 55/9 55/9
 differences [1] 12/13           e-mail [1] 65/23
 different [11] 12/9 12/9        e-mails [3] 68/9 68/19 69/24 ex [1] 45/11
                                 each [21] 4/11 4/22 4/23      ex-marine [1] 45/11
  20/9 25/18 25/19 27/7 30/8                                   exact [1] 27/5
  36/1 37/19 51/11 57/19          4/23 13/9 13/9 13/25 16/17
                                  17/23 20/7 20/8 20/9 27/10   exactly [2] 23/10 25/3
 differently [2] 12/12 39/16                                   exaggeration [3] 14/19 21/22
 differs [2] 12/14 46/9           41/2 41/3 41/9 45/14 64/21
                                  65/5 65/24 72/17              23/14
 difficult [1] 67/22                                           examination [1] 62/5
 direct [10] 11/7 11/8 11/8      easier [1] 58/20
                                 education [1] 35/17           example [4] 43/5 47/18 50/24
  11/13 11/15 23/22 24/16                                       51/12
  24/17 25/4 25/6                effect [4] 6/19 40/3 47/21
                                  65/8                         except [2] 52/25 66/18
 directly [2] 49/17 49/17                                      exceptional [1] 71/16
 disability [2] 57/5 57/6        effective [1] 56/1
                                 efficient [1] 73/2            excluded [1] 11/2
 discharge [1] 67/17                                           EXHIBIT [5] 3/8 31/10 50/6
 discharged [1] 67/4             efficiently [1] 42/10
                                 effort [1] 22/18               70/4 70/7
 disclose [4] 18/1 33/1 33/11                                  exhibits [4] 10/11 10/14
  59/2                           efforts [1] 8/11
                                 eight [3] 12/5 20/6 20/10      31/10 69/1
 disclosed [2] 16/9 49/24                                      expect [2] 32/5 62/7
 discuss [1] 64/17               either [5] 6/1 11/13 11/15
                                  15/13 47/16                  experience [2] 37/25 73/3
 discussed [3] 4/12 6/7 64/23                                  explain [3] 20/8 32/14 35/17
 discussing [2] 20/11 27/13      elect [1] 64/15
                                 electronic [1] 65/23          explained [2] 33/21 35/12
 discussion [1] 65/1
 dislikes [2] 8/24 65/10         element [35] 5/19 7/16 9/16 explanation [2] 34/10 35/24
 disregard [3] 6/3 11/3 15/14     14/13 15/15 18/3 21/11 24/7 explanations [1] 63/11
 disrespectful [2] 36/20          24/9 24/12 24/14 25/10 28/19 explanatory [1] 44/5
  36/23                           28/21 28/24 29/1 30/4 30/19 expletive [1] 27/7
                                  31/18 31/20 32/10 32/16      expletives [1] 62/21
 distinction [2] 11/14 24/17                                   exposed [1] 24/1
 distinguished [2] 14/18          32/17 32/18 32/23 33/16
  21/22                           33/23 46/4 48/18 52/4 52/14 expressing [7] 14/16 21/20
                                  52/18 58/15 58/22 59/1        22/11 23/9 23/11 26/5 47/14
 district [4] 1/1 1/2 1/4                                      expression [9] 14/23 21/24
  22/19                          elements [15] 14/1 16/18
                                  20/15 25/20 30/12 32/14       28/13 30/21 47/23 48/6 48/20
 DIVISION [1] 1/2
 do [27] 9/2 9/3 12/13 26/3       33/20 43/19 43/25 45/13 46/1 53/10 53/15
                                  46/3 46/12 58/20 71/1        extreme [2] 6/2 15/14
  43/13 44/12 50/15 51/8 52/20                                 extremely [1] 43/9
                                 elephant [6] 60/20 60/21
 F                         front [3] 24/1 60/15 60/17   handwritten [1] 44/22
Case 5:19-cr-00394-SVW Document 95 Filed
                           frustrated [6] 09/05/20  Pagehang
                                           51/7 55/18    79 of[2]
                                                               87 34/14
                                                                  Page ID #:946
                                                                        58/8
 fabricate [2] 27/11 63/6         56/20 57/9 57/17 57/17      hangs [2] 57/17 58/10
 face [3] 22/22 55/17 60/21      frustration [3] 47/24 55/10  happened [1] 12/10
 faceless [1] 51/9                57/7                        harass [20] 18/2 18/5 18/7
 fact [14] 11/8 11/12 11/14      frustrations [1] 47/15        18/10 18/24 33/15 38/22
  12/22 16/5 24/18 33/3 33/12    fuck [7] 22/24 23/3 23/7      40/19 40/20 53/21 57/20
  37/11 49/11 52/16 52/17         24/25 26/24 39/5 41/1        58/14 59/12 59/14 59/19
  63/14 64/3                     fucking [6] 26/14 26/18       59/23 59/24 60/4 62/2 64/12
 factors [2] 12/6 22/10           35/19 36/10 37/5 38/3       harassment [5] 17/20 46/15
 facts [9] 8/20 8/21 10/10       fully [1] 64/23               53/17 58/16 60/1
  10/11 10/16 10/25 11/11        further [1] 42/3             harm [1] 18/19
  11/18 42/13                    futility [1] 55/10           Harms [1] 30/1
 fairly [1] 65/9                 future [3] 14/18 21/21 47/17 Harms' [1] 29/24
 fake [1] 19/14                                               harsh [6] 18/16 37/1 37/2
 familiar [1] 22/20              G                             38/10 39/20 40/2
 far [1] 54/20
 fear [5] 15/24 25/1 28/6        garage [3] 50/11 52/6 55/13 has [36] 4/9 6/11 9/10 9/15
                                 garbage [2] 37/14 39/15       12/15 13/1 20/16 20/20 33/6
  29/13 65/11                                                  37/6 37/14 37/25 41/11 44/8
 fearful [1] 15/24               gave [4] 42/2 46/22 46/25
                                  54/6                         44/8 50/8 50/9 53/9 53/19
 FEBRUARY [3] 1/16 4/1 72/16                                   54/16 54/17 55/14 55/15
 February 12 [1] 72/16           gender [1] 65/13
                                 generally [1] 71/15           55/15 55/25 56/25 57/12
 federal [10] 13/21 28/22                                      57/24 61/2 61/18 63/12 63/23
  30/9 40/23 42/4 42/20 43/3     gentleman [1] 68/14
                                 gentlemen [5] 36/21 40/17     64/6 66/6 66/8 72/6
  43/7 43/13 62/1                                             hated [1] 39/16
 feel [7] 28/9 36/9 37/24         41/21 60/13 61/16
                                 get [34] 4/14 7/5 8/7 8/12   hateful [1] 38/8
  43/1 43/3 43/11 59/6
 Feinswog [3] 37/9 37/9 64/8      26/19 36/6 39/12 42/10 43/6 have [114]
                                  45/19 46/1 46/4 46/15 52/1  having [5] 32/8 38/9 38/10
 fellow [3] 64/18 64/24 66/3
 felt [7] 23/19 28/6 28/8         52/13 54/18 56/4 56/10 56/11 56/22 65/6
  35/23 36/8 48/9 48/11           56/15 57/5 57/6 57/19 57/21 he [294]
 female [1] 37/3                  57/24 58/5 58/6 58/14 58/14 health [2] 54/19 54/19
                                  59/18 59/20 60/10 63/22     hear [12] 8/15 11/23 19/4
 Feres [1] 56/25                                               38/9 38/9 39/14 39/15 41/10
 festered [2] 55/11 55/12         63/24
                                 gets [2] 56/6 57/16           41/18 68/11 68/17 68/21
 festering [1] 61/3                                           heard [23] 5/3 5/3 8/15 11/4
 few [2] 4/13 42/3               getting [5] 23/4 43/6 44/2
                                  50/25 51/6                   11/10 14/22 15/8 22/9 23/17
 fighting [1] 61/4                                             27/19 28/8 28/10 29/22 36/5
 figure [1] 50/4                 giant [1] 60/20
                                 give [18] 5/14 8/22 8/23      39/23 40/3 40/4 40/5 42/1
 final [1] 19/3
 finalized [1] 4/10               11/17 12/9 18/25 29/17 34/21 48/5 48/19 49/16 53/22
                                  41/12 42/3 42/8 51/5 54/13  hearing [2] 39/23 40/11
 finally [5] 20/13 33/14
  39/19 57/21 63/21               56/16 57/14 59/6 64/10 71/7 held [10] 4/6 7/8 8/8 41/15
                                 given [9] 4/11 11/15 19/3     68/5 69/15 70/12 72/3 73/5
 financing [1] 34/9
 find [23] 6/17 8/20 10/4         23/20 23/20 24/5 43/19 43/22 74/6
                                  72/6                        Hello [1] 51/3
  10/7 11/12 18/6 18/10 18/15                                 help [27] 7/2 22/18 26/16
  18/18 18/21 18/22 22/19 41/3   gives [1] 59/25
                                 giving [2] 19/2 55/6          37/22 38/4 38/5 38/18 39/9
  45/7 45/24 46/1 46/4 52/5                                    39/12 39/13 44/24 51/3 51/5
  52/21 53/7 60/5 60/11 61/19    glad [1] 6/20
                                 gloated [1] 19/16             54/11 55/6 55/17 56/11 56/13
 firmly [1] 9/19                                               56/21 57/15 57/22 58/6 58/14
 first [58]                      glossed [1] 47/7
                                 go [24] 6/6 20/7 26/24 31/9   58/14 59/18 59/20 60/10
 fits [2] 6/4 20/9
 five [1] 12/2                    32/15 37/18 37/21 38/4 42/9 her [66]
 fixed [1] 56/15                  45/6 45/12 47/9 47/22 48/23 here [19] 5/19 6/4 8/13 13/3
                                  51/7 53/8 54/7 54/21 56/15   18/6 48/21 48/23 50/3 50/7
 focus [3] 32/16 43/24 46/24                                   50/11 50/15 54/5 56/13 57/8
 focused [2] 4/17 46/23           56/17 58/20 59/5 67/25 68/1
                                 go-fuck-yourself [1] 26/24    59/9 61/24 61/25 64/17 66/19
 follow [2] 8/22 9/6                                          hereby [1] 74/4
 following [15] 4/6 6/14 7/8     goes [4] 31/20 48/17 49/6
                                  49/9                        Hernandez [1] 67/14
  8/8 10/15 13/25 16/18 17/24                                 herself [3] 23/23 35/11
  41/15 61/13 68/5 69/15 70/12   going [47]
                                 gone [3] 45/1 57/12 61/18     35/16
  72/3 73/5                                                   hesitate [1] 65/17
 follows [1] 70/19               good [7] 8/10 41/21 45/11
                                  45/11 47/22 50/3 56/12      hid [1] 19/14
 foregoing [1] 74/5                                           high [4] 44/9 45/19 45/23
 foreperson [4] 64/16 66/10      got [9] 29/11 34/8 45/19
                                  46/3 55/14 56/19 60/22 61/2  52/2
  68/12 72/15                                                 higher [3] 44/8 44/19 46/3
 forget [1] 12/10                 62/16
                                 government [40]              highlights [1] 34/4
 forgot [2] 47/2 47/3                                         hillbilly [1] 40/13
 form [5] 4/10 5/13 5/16 66/8    government's [1] 5/10
                                 graduated [1] 35/18          him [46]
  66/10                                                       himself [3] 38/14 38/16
 format [1] 74/8                 guess [1] 8/3
                                 guilt [2] 9/20 67/3           38/17
 formed [1] 51/21                                             hinder [2] 15/23 16/2
 forward [3] 44/14 67/5 67/6     guilty [42]
                                                              his [95]
 found [10] 13/24 16/16 17/22    H                            history [4] 26/11 28/4 37/10
  19/21 19/21 20/21 43/1 46/2                                  39/3
  55/10 55/25                    had [46]
                                 half [1] 7/25                Hold [1] 7/12
 four [3] 12/1 45/21 53/18                                    holding [1] 30/2
 fourth [1] 20/13                halfway [2] 46/2 70/5
                                 hand [4] 10/4 12/18 30/3     home [2] 43/6 50/13
 Frances [2] 19/19 34/23                                      homeless [2] 39/8 39/11
 frighten [1] 15/25               72/8
                                 handle [1] 60/22             honest [1] 65/7
 frightened [1] 29/16                                         Honor [23] 5/7 5/11 6/22 7/4
 H                         indictment [10] 9/9 13/5      intimidating [1] 63/16
Case 5:19-cr-00394-SVW Document
                            13/8 95  Filed
                                 13/12     09/05/20
                                        13/17        Pageintimidation
                                              13/21 14/4  80 of 87 Page
                                                                      [3]ID 25/1
                                                                            #:94729/19
 Honor... [19] 7/7 7/10 21/1   16/12 17/14 17/19               29/23
  41/7 41/20 61/8 61/15 61/23 indirect [1] 11/10              invoke [1] 40/12
  68/14 68/23 69/5 69/9 69/11 individual [3] 42/22 43/10      involve [1] 58/2
  69/14 69/22 70/4 70/7 71/20  63/20                          involved [2] 31/3 34/9
  72/21                       inference [2] 29/6 29/22        involves [1] 37/7
 HONORABLE [1] 1/3            inferences [3] 16/10 49/19      is [384]
 hope [2] 73/3 73/3            49/25                          isn't [4] 48/10 60/23 71/13
 hospital [4] 22/17 22/21     inflict [3] 14/17 18/19          71/18
  54/20 54/21                  21/20                          issue [2] 61/14 62/3
 hostile [1] 35/22            influence [1] 65/11             issuing [2] 16/22 30/17
 house [2] 24/11 35/4         influenced [3] 8/24 65/12       it [164]
 how [29] 11/16 12/24 12/24    66/3                           its [1] 66/7
  20/8 23/18 28/8 28/9 34/9   information [5] 26/19 26/20
  36/10 36/22 37/22 38/4 38/5  26/21 40/10 51/6               J
  38/20 39/12 42/9 42/13 45/9 initially [2] 22/14 35/10
  45/12 46/24 47/1 50/16 50/19                                James [1] 67/14
                              initiated [1] 26/12             job [5] 19/22 42/9 45/12
  50/20 54/16 62/6 62/8 62/23 injure [2] 16/20 30/15
  67/1                                                         47/20 47/22
                              injured [1] 61/25               jobs [1] 44/4
 However [1] 12/15            injury [4] 14/17 21/21 54/4
 human [3] 5/25 6/3 15/12                                     Joe [1] 35/9
                               55/1                           John [1] 51/17
 humans [1] 35/25             innocence [1] 9/15
 hung [5] 19/25 19/25 22/25                                   joke [1] 23/14
                              innocent [1] 9/11               joking [3] 14/19 21/23 23/12
  26/22 34/18                 input [1] 5/1
 hurdles [1] 51/25                                            judge [12] 1/4 21/11 21/19
                              insanity [1] 61/12               22/6 24/15 25/21 27/12 29/4
 hurt [2] 5/9 7/2             insight [1] 42/4                 30/24 36/25 44/5 63/12
 I                            inspire [2] 15/24 40/18         judge's [1] 63/3
                              instance [1] 25/8               judges [1] 42/4
 I'm [5] 36/8 36/11 37/24     instruct [2] 8/16 68/24         judging [1] 57/8
  37/24 69/20                 instructed [8] 5/5 11/3         Judicial [1] 74/9
 I.D [1] 3/8                   21/12 22/6 27/12 30/24 53/2    jump [3] 44/14 46/5 46/17
 identical [2] 27/4 45/17      63/12                          juror [6] 42/10 43/2 43/4
 identifiable [2] 6/12 6/15   instructing [1] 29/4             44/18 68/13 69/21
 identified [5] 14/3 14/4     instruction [27] 5/14 5/17      juror's [1] 42/1
  35/11 39/2 39/5              5/17 5/24 6/3 6/4 6/5 6/8      jurors [16] 42/5 42/16 43/13
 identity [7] 18/1 33/1 33/11 7/11 7/15 7/15 7/17 7/20         44/4 44/9 45/2 45/24 50/3
  33/12 59/3 63/8 63/17        7/21 8/4 29/21 44/5 44/6        64/18 64/24 64/25 65/2 65/14
 idle [3] 14/18 21/22 28/9     48/10 48/18 48/21 49/6 49/10    66/3 68/1 72/18
 ignorance [1] 17/8            59/25 63/13 68/25 69/4         jury [38]
 ignore [3] 9/7 12/21 21/2    instructions [15] 4/10 8/18     just [30] 4/21 5/3 5/5 5/22
 ignored [1] 55/1              9/3 9/6 17/17 18/25 19/2        7/13 8/12 12/14 13/2 14/14
 ignores [1] 63/14             42/2 42/14 43/23 51/24 63/3     17/14 19/17 21/2 34/17 34/22
 Ignoring [1] 26/15            70/20 71/2 71/4                 34/23 34/24 36/9 37/3 38/17
 illegal [1] 23/1             instructs [1] 42/25              40/11 42/3 47/5 47/14 50/23
 imagine [1] 57/7             insult [1] 26/15                 54/5 58/13 59/7 61/5 63/22
 immediately [3] 14/17 48/16 intend [7] 18/4 19/15 33/14       70/24
  54/13                        49/16 50/16 51/8 51/22         JUSTICE [1] 2/4
 impact [4] 28/15 32/8 33/6   intended [26] 15/9 17/1         justified [1] 36/24
  40/2                         17/15 18/2 18/7 18/9 18/14
 impacted [1] 62/9             18/18 18/19 21/7 21/8 21/13    K
 impartial [4] 9/23 10/1 10/5 22/1 24/23 25/24 25/25 26/2
  42/19                                                       Karajah [5] 20/19 20/23
                               26/16 26/16 29/2 29/3 31/24     22/15 22/17 27/5
 impartially [1] 65/9          59/11 59/11 59/24 60/4
 impede [6] 14/8 15/17 15/22 intending [6] 14/25 24/25        Karajh [1] 71/12
  21/7 25/24 29/2                                             KATIE [2] 1/20 74/12
                               25/1 25/1 32/3 49/1            keep [2] 42/17 55/20
 implying [1] 61/12           intent [51]
 importance [1] 38/18                                         keeping [1] 34/25
                              intention [2] 14/17 21/20       kept [3] 35/4 55/2 55/3
 important [16] 9/7 12/17     intentionally [3] 6/2 15/13
  12/23 21/10 34/4 42/16 43/8                                 kill [35] 4/21 4/24 6/1
                               59/18                           15/13 23/3 23/7 23/10 23/11
  43/9 47/2 47/5 56/14 56/17  intents [1] 33/16
  58/15 65/4 67/20 71/17                                       24/24 25/10 27/2 27/6 27/16
                              interest [1] 12/1                27/17 27/18 27/19 27/20
 impressions [1] 35/6         interested [1] 57/1
 improper [1] 61/9                                             27/25 28/13 29/8 31/22 33/22
                              interfere [6] 14/8 15/18         40/22 40/24 40/25 41/1 47/16
 improved [1] 54/17            15/25 21/7 25/25 29/2
 inappropriate [1] 37/2                                        51/7 51/17 51/22 53/10 53/15
                              intermeddle [1] 16/1             62/14 62/17 63/18
 inappropriately [3] 18/16    intern [3] 26/13 35/10 57/19
  37/1 40/1                                                   killing [2] 5/25 15/11
                              internal [1] 33/9               kind [7] 44/9 44/19 46/21
 incentive [1] 27/11          interns [3] 23/24 23/25
 incessantly [1] 58/6                                          50/9 56/9 57/25 59/21
                               56/20                          kinds [3] 45/5 49/4 56/4
 inclination [1] 70/19        interpose [1] 16/2
 inclinations [1] 68/17                                       knew [16] 17/4 19/23 19/24
                              interstate [11] 16/13 16/19      19/25 22/2 28/9 28/12 29/23
 include [1] 6/15              17/1 17/6 17/25 30/11 30/14
 includes [1] 17/2                                             34/17 39/16 39/17 39/22 62/5
                               32/18 32/21 58/23 58/25         62/6 62/11 62/15
 including [3] 15/6 67/1 67/2 intervene [1] 16/2
 increased [1] 19/10                                          know [38]
                              intimidate [8] 14/8 15/18       knowing [3] 30/19 32/2 37/19
 indeed [1] 28/5               15/23 21/7 25/25 29/2 29/9
 indicated [3] 46/10 47/11                                    knowingly [6] 16/19 17/6
                               64/12                           17/11 30/13 30/23 30/24
  52/24                       intimidated [1] 25/4
 K                         longer [1] 5/14               52/4 53/13 57/10 57/10 57/12
Case 5:19-cr-00394-SVW Document 95 Filed
                           look [4]       09/05/20
                                     6/6 31/10 34/7 Page
                                                    50/6 81 of 87
                                                         58/13     Page
                                                                60/25    ID 61/3
                                                                      61/2  #:94861/6
 knowledge [6] 15/1 16/23      looking [4] 34/11 45/13          61/12 62/3
  30/17 49/2 54/15 57/25        60/14 60/19                    mentioned [5] 7/14 25/22
 known [1] 43/15               looks [1] 68/12                  29/6 30/6 32/20
 knows [3] 32/7 32/7 50/21     LOS [5] 1/15 1/22 2/12 4/1      mercilessly [1] 19/7
 Kylie [1] 35/9                 72/16                          message [2] 64/9 64/10
 L                             loss [1] 18/19                  met [4] 46/1 46/3 46/4 46/18
                               lot [5] 44/1 45/20 46/25        might [1] 43/2
 lack [1] 9/24                  48/1 54/16                     mind [17] 39/9 42/17 43/1
 ladies [5] 36/21 40/17 41/21 lousy [1] 60/9                    48/22 48/23 48/24 48/25
  60/13 61/16                  lower [4] 46/14 46/14 46/16      50/14 50/16 50/20 52/6 52/18
 language [21] 15/7 18/16       58/17                           53/5 55/20 59/8 59/12 61/10
  22/8 23/8 23/20 26/8 27/4    lowly [1] 26/13                 minor [1] 4/14
  27/4 27/6 32/7 34/14 37/1                                    minute [3] 8/12 34/24 36/7
  37/17 39/21 40/23 51/2 55/19 M                               minutes [1] 41/9
  57/16 58/11 59/19 60/9       MacDonald [3] 69/20 72/8        miserable [3] 26/22 27/3
 last [8] 4/12 19/12 34/20      72/15                           40/25
  38/23 45/21 53/18 54/17 63/9 machine [1] 51/4                miss [1] 43/7
 lastly [1] 42/12              made [32] 14/25 15/5 17/2       mission [1] 29/10
 later [2] 43/22 55/5           17/25 19/18 20/18 22/8 22/18   mistake [3] 17/8 30/25 31/1
 launched [1] 22/16             22/22 23/6 25/15 26/11 28/9    mistakes [1] 12/10
 law [24] 2/10 8/17 8/22 8/22 30/24 30/25 31/1 32/18 38/14     mock [1] 36/14
  11/14 20/5 24/16 28/24 32/13 38/15 38/17 44/15 44/23 48/4    mocked [4] 36/4 36/7 36/11
  33/19 42/7 42/8 42/14 42/25   48/18 48/25 49/9 53/24 55/2     40/15
  43/14 43/14 43/16 43/18 44/3 56/24 58/22 58/25 65/6          mocking [3] 35/22 36/3 36/13
  45/6 46/20 53/17 63/11 66/4 mail [1] 65/23                   modification [1] 5/13
 laws [3] 25/18 43/19 43/23    mails [3] 68/9 68/19 69/24      modifications [2] 4/13 4/15
 lawyer's [1] 10/19            main [1] 30/8                   modify [1] 5/16
 lawyers [9] 8/16 10/12 10/18 majority [1] 20/11               Montgomery [3] 68/14 68/16
  10/18 10/21 11/1 19/1 19/3   make [13] 7/13 12/10 15/23       69/19
  66/22                         31/21 36/12 41/13 42/3 44/24   month [4] 37/10 37/12 37/13
 lawyers' [1] 10/20             49/4 49/18 58/5 61/21 63/11     37/15
 Leah [1] 25/16                makes [4] 11/14 23/17 24/16     more [21] 6/21 11/11 20/14
 learned [2] 29/14 39/4         56/18                           22/23 23/4 23/4 23/5 23/5
 least [1] 44/22               making [11] 21/16 22/5 45/5      37/2 42/10 51/6 51/6 51/6
 leave [2] 54/8 61/15           50/5 50/14 52/7 52/19 53/20     54/19 56/16 57/16 57/17
 leaves [1] 9/19                54/23 59/16 59/17               63/16 63/19 66/16 71/17
 lecturn [1] 4/16              malice [2] 6/1 15/12            morning [4] 8/10 41/21 41/25
 legal [1] 56/24               malpractice [2] 57/1 57/2        58/6
 less [1] 23/15                man [3] 24/5 39/10 54/2         most [8] 6/4 40/22 42/16
 let's [9] 44/13 44/22 45/9    manifestation [1] 16/7           56/14 56/16 58/15 59/10 60/3
  46/20 51/1 51/13 53/22 55/17 manifestations [1] 49/23        motion [1] 4/17
  60/21                        manner [4] 11/25 14/19 21/23    motive [3] 27/11 27/15 63/5
 Levin's [1] 38/16              54/19                          move [2] 20/12 52/21
 liaison [3] 57/23 59/7 60/11 many [1] 33/12                   moving [3] 25/12 35/8 37/7
 lie [5] 27/11 27/15 27/22     marine [4] 45/11 45/14 45/16    Mr [4] 3/13 3/14 3/15 69/20
  62/18 63/5                    52/1                           Mr. [38]
 life [4] 6/3 15/14 25/9 50/9 Marines [2] 54/2 54/8            Mr. Brady [5] 39/9 39/23
 light [2] 5/4 12/5            matter [4] 26/14 26/18 42/15     40/4 40/9 40/12
 like [25] 6/21 16/3 16/3       74/7                           Mr. Cruz [1] 72/9
  35/23 36/10 37/14 40/4 41/5 mature [1] 35/24                 Mr. MacDonald [2] 72/8 72/15
  41/22 41/24 41/25 42/12      maximize [1] 40/1               Mr. Montgomery [3] 68/14
  45/15 50/9 53/16 56/8 56/15 may [30] 8/18 9/4 9/23 10/13      68/16 69/19
  58/4 58/11 58/11 58/18 59/19 10/16 10/19 11/4 11/7 11/20     Mr. Perkins' [1] 25/5
  61/2 68/12 70/16              11/22 12/7 12/11 12/12 12/17   Mr. Reed [2] 4/15 41/19
 liked [1] 57/4                 12/20 16/5 16/10 17/8 42/8     Mr. Stahlnecker [21] 5/8
 likes [3] 8/24 58/5 65/10      49/12 49/21 49/25 51/5 66/5     41/23 44/24 45/10 48/14
 Linda [2] 22/17 22/21          66/15 66/22 66/23 70/25 73/8    49/15 50/8 51/21 52/5 53/5
 line [4] 7/16 7/22 7/25 7/25 73/9                              53/20 53/22 54/1 54/23 55/12
 line 13 [1] 7/25              May 4th [1] 73/9                 55/25 56/19 58/2 59/16 60/23
 line 15 [1] 7/25              May 6th [1] 73/8                 61/17
 line 6 [1] 7/22               maybe [5] 23/1 40/6 54/9        Mr. Stahlnecker's [3] 47/10
 lines [1] 7/24                 55/11 57/18                     50/4 50/20
 list [4] 34/25 35/4 38/15     me [9] 37/14 38/2 51/5 52/20    MRI [2] 54/3 57/3
  38/15                         56/16 60/10 66/15 66/18 67/1   Ms [1] 30/1
 listen [1] 38/10              mean [8] 7/1 23/19 24/4         Ms. [27] 19/16 20/18 20/23
 listened [2] 37/11 64/24       42/24 69/3 71/12 71/14 71/15    22/15 22/17 23/17 24/10 25/3
 listening [2] 38/13 67/16     meaning [2] 6/1 15/12            25/16 26/10 26/16 27/5 27/7
 literally [2] 24/3 24/4       means [8] 8/25 15/22 15/23       27/18 28/3 28/22 29/12 29/15
 little [15] 26/22 27/3 40/25 16/1 16/3 30/24 42/24 65/23       29/24 34/2 35/11 35/24 36/17
  43/22 44/3 44/13 46/14 46/14 medical [1] 54/22                37/9 38/7 38/15 64/8
  50/11 52/6 53/16 53/23 55/13 member [2] 64/15 66/17          Ms. Car [5] 23/17 24/10 25/3
  55/14 58/20                  members [5] 8/10 8/14 31/3       27/7 27/18
 live [1] 27/9                  69/17 72/23                    Ms. Feinswog [2] 37/9 64/8
 living [2] 55/13 61/18        memory [4] 11/1 11/25 66/1      Ms. Harms' [1] 29/24
 logical [2] 16/9 49/25         66/2                           Ms. Karajah [3] 20/23 22/17
 Loma [2] 22/17 22/21          menacing [1] 64/1                27/5
 long [1] 30/10                mental [15] 47/4 47/5 51/22     Ms. Leah [1] 25/16
 M
Case
                            71/7 71/10 72/6
     5:19-cr-00394-SVW Document
                                                          43/11 43/12 64/25 65/11
                           notes 95
                                 [6] Filed
                                      44/2309/05/20  Page 82
                                             65/24 65/25     of 87 Page ID #:949
                                                          65/18
 Ms. Raghda [2] 20/18 22/15       66/1 66/3 68/10           opinions [1] 8/25
 Ms. Rutherford [3] 35/11        nothing [8] 20/3 20/4 23/12opportunity [3] 11/23 41/13
  35/24 36/17                     23/12 24/23 38/21 39/22    71/21
 Ms. Uhrig [10] 19/16 26/10       65/21                     opposed [1] 45/21
  26/16 28/3 28/22 29/12 29/15   notice [2] 27/3 58/1       opposite [2] 27/9 40/21
  34/2 38/7 38/15                notion [1] 54/11           order [6] 16/16 17/22 44/17
 much [8] 11/17 12/24 20/14      November [1] 38/24          45/24 49/3 59/23
  41/20 41/23 61/2 61/11 72/23   November 19th [1] 38/24    oriented [1] 25/7
 murder [26] 5/3 5/4 5/6 5/21    now [18] 8/14 25/12 42/24  other [28] 5/1 10/4 10/23
  5/22 5/23 5/24 5/25 14/2        44/1 44/3 44/12 45/18 47/1612/3 12/14 12/18 13/11 17/10
  14/3 14/15 14/17 14/24 15/11    48/24 50/14 51/11 52/23    27/10 32/22 35/1 39/23 40/14
  20/22 21/4 21/21 22/11 25/21    54/10 55/13 59/9 59/14 70/241/9 42/19 43/12 45/7 47/3
  34/2 44/16 48/7 48/15 49/20     70/7                       53/8 53/9 58/2 59/22 62/9
  62/1 63/15                     number [11] 12/23 18/3 18/5 64/11 64/24 65/2 68/1 71/24
 must [26] 5/20 8/22 8/24         18/9 19/14 26/24 33/6 33/7others [4] 7/3 9/7 12/20
  8/25 9/5 13/9 13/25 14/13       33/10 57/14 59/13          62/2
  14/20 14/21 14/24 15/15        numerically [1] 67/1       otherwise [2] 27/20 67/1
  16/17 17/14 17/23 18/22                                   ought [1] 5/5
  18/23 43/13 43/14 47/12     O                             our [9] 47/25 54/2 55/23
  47/12 48/18 48/22 48/25                                    56/3 56/14 56/16 57/11 60/14
  64/20 64/21                 o'clock [1] 43/7
                              oath [1] 9/2                   72/25
 my [14] 8/16 20/11 43/7 51/3                               out [25] 5/21 6/8 7/14 7/18
  51/3 52/11 54/4 56/15 61/1  Objection [1] 61/8
                              objections [1] 10/17           7/23 8/1 8/4 8/6 9/6 15/10
  67/22 68/17 68/19 70/19                                    15/11 17/1 21/13 21/15 22/19
  71/12                       objective [1] 48/9
                              obstacle [13] 45/15 45/15      24/2 26/2 37/18 37/20 49/5
 myself [1] 55/25
                               45/16 45/18 45/23 45/25 46/2 49/20 50/4 50/12 66/21 71/3
 N                             46/6 46/13 46/13 52/2 52/2   outcome [1] 12/1
                               52/13                        outset [1] 9/8
 name [16] 3/3 28/12 29/18    obstacles [3] 46/16 58/18     outside [6] 4/6 33/9 65/22
  32/5 33/2 33/3 33/3 34/20    58/18                         68/5 70/12 73/5
  34/22 34/25 39/8 59/6 59/7  obstruct [1] 15/23            outward [2] 16/7 49/23
  62/7 63/9 67/8              obvious [2] 29/3 63/14        over [16] 19/20 37/10 44/24
 named [2] 19/18 34/23        obviously [2] 42/12 58/23      45/19 46/4 46/5 46/17 47/7
 names [6] 19/11 19/12 19/13 occasions [1] 67/20             51/17 52/1 52/13 54/17 55/19
  19/14 35/5 51/16            occurred [1] 25/14             56/21 64/7 64/16
 national [1] 65/13           October [2] 35/9 37/8         overawe [1] 15/25
 nature [1] 55/4              October 21 [1] 35/9           overcome [2] 52/3 52/4
 near [1] 13/16               October 25th [1] 37/8         overly [1] 66/2
 nearly [1] 27/4              off [6] 22/24 23/3 55/3 55/6 own [6] 63/10 63/10 63/11
 necessarily [1] 12/22         55/8 58/9                     65/6 65/18 66/1
 necessary [8] 13/14 13/17    offended [3] 38/2 40/9 62/8
  15/8 17/4 21/12 26/1 66/14  offense [3] 13/7 20/22 38/12 P
  69/2                        offenses [6] 13/13 13/15      p.m [4] 68/4 70/11 71/8 72/2
 need [2] 16/25 71/17          13/18 43/20 43/20 43/25      page [5] 3/3 3/12 5/25 7/21
 needed [3] 5/16 26/20 34/22 offensive [1] 40/12             74/7
 needs [2] 59/6 61/6          offered [3] 22/18 34/7 71/21 paid [1] 41/22
 nefarious [1] 59/4           office [21] 2/4 23/7 24/1     pain [2] 18/20 54/7
 negative [1] 59/21            24/24 25/15 27/2 27/6 28/17 panic [2] 28/6 29/13
 neither [1] 59/20             29/7 31/22 33/22 35/13 35/14 paragraph [3] 7/20 8/4 8/6
 neutral [1] 42/18             36/11 38/1 38/16 40/24 40/25 part [9] 5/15 11/21 12/20
 never [11] 27/16 27/17 27/25 41/1 62/14 63/18               47/3 48/10 63/12 68/11 69/24
  33/2 35/3 36/4 40/4 40/4    officer [1] 59/8               70/25
  56/20 57/13 62/17           offices [2] 2/10 55/5         participation [1] 72/25
 next [5] 34/1 34/3 39/22     official [5] 1/20 14/9 14/12 particular [22] 6/8 6/10
  49/10 59/24                  15/19 15/21                   6/10 6/12 6/13 6/15 6/15
 nice [1] 51/2                officials [1] 55/16            15/1 15/2 18/8 31/13 37/16
 Ninth [1] 6/7                often [1] 12/10                39/19 42/7 42/21 43/20 44/13
 no [29] 1/8 4/22 5/3 5/14    oh [2] 6/5 68/16               45/18 45/20 47/8 49/1 52/3
  6/22 6/25 11/14 24/17 27/11 Okay [11] 4/8 8/1 8/14 19/4 particularly [2] 45/4 45/19
  27/11 27/22 27/22 31/25 37/1 54/9 64/14 69/17 70/6 70/9   parties [10] 18/12 18/17
  44/16 58/1 62/12 62/13 62/23 71/7 73/11                    18/20 31/8 31/11 32/20 33/5
  63/2 63/4 63/4 63/5 64/11   old [1] 37/3                   60/7 60/8 68/18
  66/16 68/25 71/16 72/21     omissions [1] 17/9            parties' [1] 68/22
  74/12                       once [2] 21/21 39/1           parting [1] 18/25
 No. [9] 5/18 7/16 7/17 7/20 one [27] 4/21 4/23 7/10 8/12 partisans [1] 42/17
  7/22 31/10 68/8 68/13 69/21  11/11 11/23 13/10 17/3 18/21 party [1] 18/13
 No. 1 [1] 68/8                23/17 31/12 32/15 33/15      pass [1] 64/9
 No. 12 [2] 7/16 7/17          33/15 42/18 45/19 49/17      passed [1] 46/13
 No. 13 [4] 5/18 7/20 7/22     51/25 59/9 64/15 65/14 65/15 past [1] 16/4
  31/10                        66/16 69/4 71/13 71/14 71/18 pathetic [1] 50/9
 No. 7 [1] 69/21              only [19] 4/17 6/20 10/13     Paul [1] 7/6
 No. 9 [1] 68/13               13/3 19/10 19/15 21/2 22/22 Pause [1] 72/10
 none [4] 3/4 3/9 11/21 54/5   28/7 32/16 39/21 46/9 57/10 people [20] 12/10 12/11
 normally [1] 25/7             62/20 64/22 65/5 65/21 66/2   19/22 36/14 46/25 48/14
 not [139]                     66/19                         48/15 50/22 53/21 54/14 55/3
 note [11] 38/14 38/17 66/15 opening [3] 10/22 54/4 55/21 55/5 55/11 55/23 55/25 56/7
  68/8 69/18 70/15 70/21 71/4 opinion [8] 9/4 42/22 43/11    57/20 58/7 59/6 62/9
 P                          56/24 61/3 61/3             reading [1] 70/24
Case 5:19-cr-00394-SVW Document 95 Filed
                           proceedings    09/05/20
                                       [13]         Pageready
                                             1/13 4/6    83 of 87
                                                               [2] Page
                                                                    41/18ID66/12
                                                                            #:950
 per [1] 70/18                    7/8 8/8 41/15 68/5 69/15    real [1] 63/8
 perceived [3] 29/25 32/2         70/12 72/3 72/10 73/5 73/12 realize [1] 43/8
  62/6                            74/6                        really [5] 43/24 51/8 53/6
 perfectly [1] 62/12             process [1] 72/25             56/11 56/19
 Perform [1] 65/9                product [3] 50/24 56/14      reason [7] 9/22 27/22 63/2
 performance [4] 14/9 14/11       56/17                        63/5 71/16 71/16 71/17
  15/19 15/21                    profanity [7] 23/5 34/12     reasonable [39]
 perhaps [1] 40/6                 34/13 35/20 38/10 55/22     reasonableness [1] 12/4
 Perkins' [1] 25/5                62/21                       reasonably [1] 13/16
 person [40]                     professional [1] 37/23       reasons [2] 45/7 59/16
 person's [1] 65/12              professionalism [1] 38/1     reassured [1] 28/17
 personal [5] 8/24 36/2 36/2     progress [1] 15/22           rebuttal [2] 41/13 61/21
  39/22 65/10                    prompt [1] 8/11              recall [2] 9/2 22/13
 personally [2] 11/9 36/3        proof [8] 9/18 9/18 11/8     receive [2] 8/18 69/18
 perspective [1] 26/18            11/11 41/12 44/8 44/19 45/3 received [8] 10/11 10/14
 persuaded [1] 65/18             property [1] 50/11            11/6 46/25 47/6 68/8 70/15
 persuades [1] 65/1              prosthetics [1] 56/22         71/10
 PETER [1] 2/5                   protected [2] 47/20 47/25    receiver [2] 28/15 30/3
 Phil [3] 39/1 39/15 39/17       protects [2] 20/5 28/24      receiving [3] 30/3 50/19
 phone [19] 19/14 19/22 28/15    proud [3] 19/15 19/19 64/6    50/21
  30/25 31/1 31/5 33/6 34/8      prove [20] 5/20 9/15 9/20    recess [7] 41/6 41/8 41/14
  37/4 37/19 37/20 40/21 44/25    11/14 13/15 13/18 13/25      68/4 70/11 71/8 72/2
  56/10 56/12 57/14 57/19 58/5    14/13 15/9 15/16 16/17 16/25recipient [2] 33/7 39/2
  59/22                           17/23 20/16 20/20 21/13 26/1recipients [5] 32/8 35/5
 pictures [1] 50/10               52/14 52/18 53/19            35/7 47/7 48/8
 PLAINTIFF [2] 1/7 2/3           proved [4] 52/16 58/24 59/2  recklessly [2] 6/2 15/13
 planning [1] 59/5                66/6                        recollect [1] 5/7
 play [1] 69/8                   proven [2] 33/24 37/6        recollection [2] 4/19 68/19
 played [4] 38/6 70/1 70/3       proves [2] 9/12 20/10        record [1] 67/9
  70/8                           provide [3] 19/13 26/21      recording [6] 36/6 36/6
 playing [1] 70/7                 28/12                        37/11 37/20 44/17 62/24
 pleaded [1] 9/10                provided [2] 33/2 66/4       recordings [1] 44/16
 pleasant [1] 73/3               provider [1] 54/22           rectify [1] 54/10
 please [5] 9/3 60/10 67/6       proving [1] 9/16             REED [5] 2/10 2/10 3/14 4/15
  67/8 72/8                      provoke [4] 18/11 18/13 60/6  41/19
 plural [1] 69/13                 60/7                        reexamine [1] 65/17
 pocket [1] 31/6                 public [2] 40/6 65/11        reference [1] 40/10
 point [2] 31/12 52/12           punctual [1] 73/2            referenced [3] 7/15 7/21
 polite [4] 19/24 51/2 56/17     punctuality [1] 73/2          37/12
  57/15                          punishment [2] 66/4 66/6     referred [2] 31/11 73/10
 politely [1] 56/12              purely [1] 9/22              refers [1] 33/25
 politically [1] 54/16           purpose [6] 16/22 29/19      reflection [1] 38/20
 polled [1] 72/20                 30/17 31/23 64/1 64/11      refused [2] 19/13 33/3
 position [7] 23/18 28/3 28/5    pursuant [1] 74/4            regard [1] 69/23
  34/8 35/12 43/3 53/4           pursue [1] 57/4              regarding [4] 4/16 6/19 9/4
 possible [1] 9/21               put [3] 54/1 68/19 69/24      15/16
 potential [1] 29/15                                          regulations [1] 74/8
 power [3] 19/19 40/18 58/7      Q                            relate [2] 25/13 25/17
 powerful [1] 40/17                                           relevant [1] 20/25
 precisely [1] 13/19             quarter [1] 41/5
                                 question [9] 62/13 66/21     relieved [2] 28/11 29/17
 prefer [1] 55/24
 prejudice [2] 12/2 65/11         66/24 67/2 67/2 69/24 70/25 religion [1] 65/13
                                  71/1 71/23                  rely [1] 66/1
 prejudices [1] 8/25                                          remaining [6] 20/14 32/12
 preparation [1] 73/11           questions [6] 4/16 10/17
                                  10/19 10/21 22/16 44/21      32/15 32/19 32/24 33/2
 prepared [1] 66/8                                            remember [5] 10/25 12/11
 presence [10] 4/7 7/9 8/9       quick [1] 54/19
                                 quickly [2] 20/14 54/13       12/12 21/10 66/25
  41/16 67/22 68/6 69/16 70/13                                rendered [1] 42/22
  72/4 73/6                      R                            repeated [1] 26/11
 present [10] 4/8 9/14 15/10                                  repeatedly [1] 57/20
  21/14 41/17 68/7 70/14 71/9    race [1] 65/12
                                 Raghda [2] 20/18 22/15       replay [1] 70/5
  72/5 72/5                                                   replied [4] 26/21 35/18
 presentation [1] 46/22          raises [1] 62/3
                                 rather [2] 42/5 46/16         35/20 36/9
 presented [2] 24/19 68/10                                    replies [1] 39/5
 presentence [1] 73/11           rational [2] 16/9 49/25
                                 ray [1] 54/6                 report [1] 73/11
 preside [1] 64/16                                            reported [2] 28/16 74/6
 PRESIDING [1] 1/4               reach [4] 52/12 64/18 65/4
                                  65/8                        reporter [2] 1/20 67/7
 presumed [1] 9/11                                            REPORTER'S [1] 1/13
 pretend [1] 50/15               reached [3] 66/9 67/4 72/7
                                 reaching [2] 10/13 65/15     representative [3] 22/19
 pretty [2] 43/21 59/1                                         51/1 56/9
 prevents [1] 61/13              reacted [2] 46/25 52/15
                                 reacting [1] 28/11           Representatives [1] 24/12
 previous [3] 17/16 30/9 39/7
 previously [1] 65/20            reaction [6] 15/7 22/9 23/16 reprisal [1] 16/3
                                  26/8 28/2 48/17             request [2] 68/24 71/21
 primary [1] 56/23                                            requested [1] 26/25
 probably [2] 60/2 67/15         reactions [5] 18/11 18/13
                                  47/6 60/6 60/8              requesting [1] 71/22
 probation [1] 73/10                                          require [1] 5/12
 problem [2] 56/7 56/8           read [7] 9/3 14/14 31/12
                                  44/5 70/15 71/22 71/25      required [8] 9/20 18/6 18/10
 problems [5] 54/15 56/22                                      18/15 18/18 48/22 60/4 62/24
 R                         second [21] 5/24 7/21 7/24    similar [3] 20/15 20/16       55/4
Case 5:19-cr-00394-SVW Document
                            14/5 95  Filed
                                 16/21     09/05/20
                                        17/25        PageSimilarly
                                              21/5 24/9   84 of 87 [1]
                                                                   Page10/21
                                                                        ID #:951
 requirement [2] 53/1 53/3      25/22 28/21 30/15 31/20        simple [1] 59/1
 requires [3] 18/4 47/11 48/1   32/10 32/25 42/6 51/4 59/1     simply [2] 65/2 65/8
 requisite [1] 61/13            63/14 68/11 68/15 71/14        since [2] 41/11 45/10
 research [1] 34/7             Section [5] 13/23 16/14         sincere [1] 22/18
 reserved [1] 25/7              17/20 70/16 74/4               single [1] 9/6
 residence [1] 35/4            secure [1] 28/18                sir [6] 37/24 38/2 51/3 51/5
 respect [11] 15/6 17/12       securing [1] 64/7                57/13 57/15
  20/17 33/17 42/4 42/23 43/5  Security [1] 26/24              sits [3] 60/17 60/17 68/14
  46/9 50/7 56/2 61/1          see [20] 7/1 7/5 11/23 12/11    situation [1] 50/9
 respectful [2] 19/24 55/9      30/12 31/9 33/4 44/22 50/10    six [1] 12/2
 respectfully [2] 55/7 55/8     50/10 50/12 52/13 55/16        sleep [1] 50/13
 respond [3] 54/25 66/18        57/21 60/19 60/20 61/4 61/17   slight [1] 26/15
  70/19                         69/25 71/11                    slough [1] 58/9
 responded [1] 34/15           seeing [1] 33/7                 sloughing [2] 55/3 55/6
 response [4] 28/16 37/22      seems [1] 41/5                  Smith [1] 51/18
  38/5 59/21                   seen [4] 11/4 61/18 68/9        so [67]
 responsibility [1] 39/11       71/11                          so-called [1] 57/11
 rest [1] 12/21                self [1] 44/5                   Social [1] 26/23
 result [1] 55/15              senator [4] 25/15 34/9 35/20    soft [1] 57/16
 resulted [1] 50/9              47/19                          solely [2] 9/1 11/6
 resume [1] 70/9               senators [1] 58/2               solicit [1] 26/19
 retaliate [6] 14/10 15/20     send [2] 66/15 66/21            some [30] 9/6 12/19 16/4
  16/2 21/8 25/25 29/3         sense [9] 6/11 9/22 23/17        18/25 19/18 34/4 34/23 35/17
 retrieve [1] 67/25             29/3 29/6 29/6 29/20 29/22      37/10 39/3 42/1 42/3 42/8
 return [2] 16/3 66/12          31/23                           42/11 43/14 43/20 44/18 47/2
 review [1] 68/9               senseless [2] 63/17 63/18        51/9 55/9 55/25 56/9 57/24
 right [11] 5/1 5/12 7/3 7/5   Sentencing [2] 73/7 73/9         59/4 59/21 61/12 63/16 65/24
  20/1 54/11 57/18 59/9 60/15  separate [2] 4/23 13/8           66/22 71/15
  65/3 69/10                   separately [1] 13/10            somebody [15] 26/17 29/7
 Riverside [1] 2/6             September [7] 25/14 33/18        48/3 50/17 51/15 51/22 53/6
 Robert [2] 1/9 39/4            37/11 37/13 37/13 37/15         53/11 56/11 56/21 57/21
 Roe [3] 39/1 39/15 39/17       74/10                           57/24 59/5 63/15 63/18
 room [6] 8/19 60/21 61/1      series [1] 25/13                someone [4] 22/14 32/5 62/7
  61/7 67/24 68/2              serious [27] 14/16 14/23         63/16
 row [1] 68/15                  19/8 21/20 21/24 22/10 23/9    something [19] 6/19 6/21
 RPR [1] 74/12                  23/11 23/15 23/21 24/7 26/5     8/12 12/7 12/8 12/16 14/19
 rude [2] 32/5 62/7             26/7 26/10 28/1 28/5 28/12      21/23 23/14 31/8 31/11 31/12
 Rule [1] 4/17                  29/25 30/1 30/21 48/6 48/20     44/18 47/13 47/21 53/24 58/4
 rules [1] 67/15                53/10 53/12 53/12 53/15 54/4    58/8 63/19
 running [1] 45/15             seriously [1] 43/24             sometimes [3] 12/7 12/8
 Rutherford [4] 35/9 35/11     servant [1] 40/6                 35/25
  35/24 36/17                  serve [2] 67/19 67/19           sorry [5] 36/8 36/11 37/24
 S                             served [1] 54/2                  37/25 69/20
                               service [7] 39/17 51/1 55/2     sort [2] 7/2 61/12
 safe [1] 28/18                 56/9 56/14 56/16 67/23         sound [1] 36/12
 safety [1] 23/23              services [1] 31/4               sounded [4] 22/24 35/14
 saga [1] 55/8                 session [1] 11/5                 35/23 40/14
 said [63]                     set [3] 69/7 69/8 73/9          southern [1] 39/24
 same [16] 12/11 25/13 25/17 seven [2] 12/4 57/6               speak [2] 6/10 64/17
  25/19 25/20 27/5 27/8 30/7   several [2] 54/17 69/6          speaking [1] 71/15
  32/6 32/13 33/17 40/23 46/12 she [90]                        special [1] 8/11
  52/24 62/20 71/5             sheet [1] 30/2                  specific [5] 18/11 34/10
 Sarah [2] 19/18 34/23         shelters [1] 39/11               60/5 63/19 63/20
 satisfactory [1] 73/8         shielded [1] 33/12              speculation [1] 9/23
 satisfied [13] 24/7 24/9      shock [1] 30/2                  speech [2] 47/20 47/25
  24/12 24/14 25/10 28/19      shocking [5] 36/25 37/3         spell [1] 67/8
  28/21 28/25 31/18 32/10       38/11 40/1 40/8                spend [3] 20/11 44/1 59/10
  32/18 32/24 33/16            shockingly [2] 18/16 39/20      spending [1] 60/3
 satisfies [2] 33/19 33/23     shoes [1] 54/2                  spoke [4] 22/14 25/15 35/10
 satisfy [1] 34/10             shortly [2] 8/15 43/17           39/24
 saw [3] 11/10 28/8 36/21      should [31] 9/5 13/1 13/10      spoken [2] 19/17 64/4
 say [17] 10/22 12/7 23/18      15/4 21/24 27/14 28/2 35/21    Stahlnecker [22] 1/9 5/8
  31/21 39/15 44/25 47/18       37/18 39/9 41/6 42/16 44/18     41/23 44/24 45/10 48/14
  47/21 49/6 51/1 51/7 51/13    45/2 45/7 45/12 47/19 47/22     49/15 50/8 51/21 52/5 53/5
  51/16 56/12 59/17 70/23       54/3 56/24 58/15 60/11 64/22    53/20 53/22 54/1 54/23 55/12
  72/17                         65/1 65/12 65/17 66/1 66/2      55/25 56/19 58/2 59/16 60/23
 saying [4] 5/8 53/10 71/3      66/10 66/17 71/17               61/17
  72/7                         show [1] 42/13                  Stahlnecker's [3] 47/10 50/4
 says [11] 4/24 5/19 11/21     showed [1] 33/8                  50/20
  29/7 35/25 39/4 47/13 63/22 shown [1] 63/23                  stake [3] 27/14 27/22 27/23
  68/9 70/16 70/17             sick [1] 56/18                  stand [2] 35/16 67/6
 scare [3] 19/15 25/2 29/8     side [2] 42/18 42/19            standard [1] 44/7
 scared [1] 25/8               sides [2] 4/9 27/10             stands [1] 67/1
 scariness [1] 19/10           sign [2] 54/21 66/11            star [2] 33/4 33/5
 scary [1] 63/19               signed [5] 66/16 66/18 68/12    staring [1] 28/14
 screaming [1] 22/23            69/18 72/15                    start [3] 55/7 69/3 71/3
 screen [1] 20/24              significance [1] 38/19          started [5] 22/23 34/6 37/17
 S                         target [1] 29/17              thinking [3] 5/4 52/7 57/18
Case 5:19-cr-00394-SVW Document 95 [2]
                           targeted  Filed39/21
                                           09/05/20
                                                63/20Pagethird
                                                          85 of 87
                                                                [16] Page
                                                                      14/7ID15/15
                                                                             #:95218/2
 started... [2] 37/20 70/5       tasks [1] 45/10                  18/3 20/13 21/6 24/14 25/10
 starts [1] 55/16                Taylor [1] 67/10                 25/24 29/1 30/4 46/4 46/8
 state [5] 11/1 17/3 61/10       telecommunications [1] 17/20     52/21 52/23 59/10
  62/4 67/8                      telephone [17] 16/23 17/2       this [142]
 stated [8] 21/19 26/4 28/3       17/2 17/25 18/1 44/23 50/18    those [22] 4/14 4/23 8/21
  30/22 31/24 39/8 62/5 62/17     50/25 51/15 51/17 53/20 55/4    15/8 19/2 33/15 33/16 33/19
 statement [38]                   55/20 56/6 58/23 58/25 59/3     42/13 45/25 46/16 46/17
 statements [2] 10/17 55/21      telephonic [4] 16/20 16/21       46/18 46/19 46/21 49/16
 states [15] 1/1 1/4 1/6 2/3      30/14 30/16                     53/18 56/4 60/11 66/3 69/25
  13/22 14/6 16/15 17/21 21/6    tell [6] 4/13 55/19 66/25        70/1
  24/11 25/23 32/22 54/12 74/5    68/18 71/3 71/19               though [2] 26/24 50/23
  74/9                           telling [2] 37/18 49/17         thought [7] 6/4 23/24 23/25
 statute [1] 14/14               tenants [1] 50/13                29/13 29/16 39/2 64/1
 stenographically [1] 74/6       Tennessee [3] 39/6 39/10        thoughts [1] 23/22
 STEPHEN [1] 1/3                  40/10                          threat [82]
 stereotype [1] 40/12            tenor [1] 37/17                 threaten [16] 18/2 18/5 18/7
 stick [1] 43/12                 term [1] 6/13                    18/18 18/24 32/3 33/15 33/21
 still [2] 53/2 53/3             terminate [1] 34/15              38/22 46/11 50/16 53/21
 stipulated [2] 10/12 32/20      terms [5] 5/2 5/15 46/17         59/12 63/15 63/15 64/12
 stipulation [2] 31/11 33/4       48/13 53/13                    threatened [14] 5/21 5/22
 stop [1] 15/22                  terrible [2] 51/14 54/9          14/2 14/3 14/15 15/4 16/22
 story [4] 47/4 53/22 53/23      terrorized [1] 19/6              19/7 20/22 27/16 34/2 40/22
  54/1                           testified [24] 11/24 12/16       49/7 62/1
 Street [2] 1/21 2/5              12/19 13/1 19/9 23/21 27/5     threatening [7] 13/21 16/13
 stricken [1] 11/2                29/12 30/1 31/2 31/15 31/17     33/23 51/13 52/25 53/6 55/22
 strictly [1] 43/18               32/22 32/23 33/8 35/2 36/4     threats [7] 29/15 44/15
 submitted [1] 67/2               36/16 36/19 37/9 38/17 62/5     44/15 45/5 46/24 46/25 49/16
 such [11] 11/8 14/21 16/21       62/19 63/25                    three [7] 11/25 20/19 22/6
  30/16 30/18 35/19 43/2 47/18   testify [5] 9/13 12/23 28/8      22/10 25/19 41/24 62/2
  47/19 48/4 65/23                36/22 44/18                    threw [2] 22/22 37/25
 sue [2] 57/1 57/4               testifying [2] 11/25 32/4       through [19] 7/22 17/6 17/7
 suggest [2] 23/13 45/6          testimony [21] 10/10 10/14       17/18 18/23 20/7 25/13 32/12
 suggested [3] 42/9 45/9          11/2 11/9 11/19 11/19 11/22     32/16 41/18 42/10 45/6 47/9
  52/11                           12/4 12/5 12/13 12/14 12/25     57/12 57/24 58/20 61/18
 Suite [3] 1/21 2/6 2/11          13/2 13/2 25/5 27/12 29/24      66/16 70/5
 summarize [1] 20/14              36/13 63/1 68/25 71/22         thrown [1] 4/25
 summary [1] 34/4                than [8] 23/15 24/25 37/3       time [14] 14/5 20/11 31/16
 superseding [10] 9/9 13/5        39/23 49/14 63/19 64/11         32/15 34/20 44/1 47/1 51/5
  13/7 13/12 13/17 13/21 14/4     71/24                           59/10 60/3 66/23 67/17 67/22
  16/12 17/13 17/19              thank [14] 8/2 8/11 41/4         73/1
 supervises [1] 23/24             41/20 41/22 61/20 64/13        times [2] 10/23 69/6
 supervisor [1] 25/5              67/13 67/18 68/3 70/10 72/22   timid [1] 15/24
 support [1] 6/16                 72/23 73/4                     title [6] 13/22 16/14 17/21
 supposed [1] 54/11              thankfully [1] 56/3              35/12 70/17 74/4
 sure [4] 7/13 27/18 34/19       thanks [1] 67/23                today [2] 61/24 61/25
  44/24                          that [468]                      told [19] 9/8 12/19 19/16
 surrounding [6] 15/6 16/8       That's [1] 21/1                  22/24 23/1 23/3 26/23 34/12
  24/21 49/9 49/24 50/1          their [22] 10/22 10/23 12/25     34/13 34/17 34/24 35/13
 SVW [1] 1/8                      15/19 15/21 19/1 19/3 19/11     35/14 35/23 37/24 54/7 65/20
 swear [2] 4/25 55/22             19/13 27/12 33/9 35/5 40/15     69/3 69/6
 swearing [1] 55/11               42/22 43/4 43/5 46/22 47/2     tone [3] 32/1 35/22 38/8
 sweet [1] 57/16                  48/17 51/16 54/15 62/25        too [5] 40/15 43/8 46/19
 sworn [2] 10/10 67/12           them [41]                        53/7 54/20
 sympathy [2] 8/25 65/10         then [32] 5/1 5/23 6/5 7/19     took [6] 9/2 24/3 24/4 37/18
 system [1] 33/9                  7/24 20/12 20/13 22/15 23/1     37/20 65/25
 T                                27/1 31/15 32/15 36/12 37/16   totally [1] 42/18
                                  39/1 39/19 40/9 41/10 42/11    towards [1] 65/15
 T-A-Y-L-O-R [1] 67/11            46/5 46/14 52/20 53/8 55/9     track [1] 35/4
 tables [2] 60/15 60/16           55/10 57/17 63/21 64/17        tragic [1] 55/7
 take [19] 4/16 5/21 6/8 7/18     67/25 68/1 69/10 70/17         training [1] 29/14
  7/23 8/1 8/3 8/6 8/18 11/22    theories [1] 63/10              transcribed [1] 68/10
  41/6 41/8 43/23 47/3 54/14     there [41]                      transcript [5] 1/13 71/13
  54/15 55/11 57/9 66/22         therefore [1] 52/11              71/17 74/6 74/7
 taken [3] 48/2 54/3 65/24       these [64]                      transcripts [1] 71/11
 taking [3] 7/14 38/13 57/3      they [93]                       transfer [5] 26/17 26/20
 talk [22] 6/9 14/19 21/22       THIBODEAUX [2] 1/20 74/12        56/21 57/13 60/10
  41/9 41/24 41/25 42/6 42/8     thick [1] 39/24                 transferred [5] 22/15 35/11
  42/12 43/16 43/22 44/13 45/9   thing [7] 7/10 40/7 40/7         57/22 59/7 63/23
  46/18 46/20 47/8 53/16 53/22    42/16 43/12 54/9 71/13         transmission [1] 30/20
  53/25 54/16 57/24 60/23        things [13] 10/15 11/24         transmitted [7] 16/19 17/5
 talked [4] 26/10 34/8 34/22      12/10 12/19 20/15 20/19 22/7    30/11 30/14 30/16 31/7 31/14
  34/23                           33/15 39/3 47/2 56/4 60/25     transmitting [1] 16/12
 talking [18] 22/21 34/6 44/2     67/24                          trash [1] 39/1
  44/3 47/1 47/16 48/23 50/17    think [15] 6/16 6/17 12/18      traveled [1] 32/21
  50/18 51/9 52/9 52/15 52/16     12/21 12/25 45/11 47/18        treat [1] 13/1
  52/17 53/11 55/3 56/10 60/3     50/20 53/6 56/1 58/5 61/4      treated [1] 55/15
 talks [1] 62/23                  65/2 69/2 70/25                treating [1] 37/14
 T                         use [9] 6/12 18/15 34/13      wasn't [4] 22/20 26/25 28/9
Case 5:19-cr-00394-SVW Document
                            35/1995  Filed
                                  49/3     09/05/20
                                        49/5         Page 86
                                             55/23 55/24     of 87 Page ID #:953
                                                          63/24
 treatment [1] 61/6               56/4                          way [16] 4/11 11/1 31/25
 trial [6] 1/14 11/6 13/6        used [14] 11/14 15/7 22/8       36/8 36/9 37/24 40/13 43/21
  31/13 65/25 71/14               27/5 27/7 27/17 27/25 29/23    48/9 48/11 52/15 54/24 55/4
 tried [4] 26/18 35/16 55/8       32/1 34/12 35/22 36/2 40/20    55/15 71/24 71/24
  73/2                            60/9                          ways [2] 7/2 63/16
 triggered [1] 39/9              uses [2] 55/19 58/10           we [64]
 true [26] 12/21 14/21 17/15     using [1] 32/7                 weapons [1] 40/19
  21/19 24/6 33/1 35/2 36/5      uttered [1] 40/5               WEDNESDAY [2] 1/16 4/1
  36/13 36/15 44/11 47/12                                       weight [5] 11/15 11/17 12/21
  47/23 47/25 49/16 51/11        V                               12/24 65/7
  51/12 51/19 51/20 52/7 52/14                                  well [15] 34/15 44/22 48/7
  52/19 53/1 53/2 53/9 74/5    VA [12] 22/17 50/8 54/10
                                54/10 54/12 54/17 54/20          49/14 53/7 56/16 60/12 60/14
 truly [1] 50/16                                                 60/18 60/19 60/20 61/15 69/5
 trust [2] 68/8 71/10           54/23 54/25 56/25 57/4 61/4
                               Valley [2] 50/12 52/6             69/14 71/2
 truth [1] 12/20                                                went [2] 47/1 47/1
 try [1] 56/4                  venomous [1] 38/8
                               verbally [1] 6/20                were [37] 4/6 4/19 7/8 8/8
 trying [10] 37/23 50/3 56/12                                    12/24 13/13 13/15 13/18 14/6
  57/4 57/23 59/18 59/20 59/21 verdict [20] 4/10 5/13 5/16
                                9/5 10/13 13/10 13/11 43/5       20/2 20/3 23/22 24/22 27/18
  63/22 63/24                                                    32/22 35/7 36/2 41/15 44/15
 turned [1] 28/14               64/20 65/5 65/8 65/20 66/8
                                66/9 66/10 67/4 72/7 72/8        44/25 46/23 46/24 47/6 52/16
 Turning [1] 38/23                                               53/24 62/12 62/15 63/25 68/5
 two [26] 1/14 4/19 4/22 7/2    72/11 72/17
                               verdicts [1] 42/23                68/10 68/19 69/15 69/24 70/1
  11/24 12/11 20/12 27/9 27/21                                   70/12 72/3 73/5
  35/18 40/22 44/14 44/15 45/4 versions [1] 12/9
                               very [27] 20/15 20/16 33/25      weren't [1] 58/3
  45/8 45/22 45/25 46/21 48/1                                   West [3] 1/21 40/7 40/7
  48/8 52/24 58/19 60/16 62/1   34/3 35/24 41/20 41/23 45/22
                                45/23 47/17 50/24 51/2 51/4     WESTERN [1] 1/2
  62/19 69/11                                                   whaa [1] 36/12
 two degrees [1] 35/18          52/2 52/2 55/18 55/18 57/1
                                57/15 57/16 61/2 61/15 67/22    what [71]
 type [4] 18/8 34/14 37/19                                      whatever [1] 46/5
  45/2                          69/5 69/14 72/23 73/1
                               veteran [3] 39/8 57/23 60/10     when [62]
 typical [1] 39/25                                              where [16] 7/22 17/2 35/4
                               veteran's [1] 57/25
 U                             veterans [12] 23/3 31/4           35/10 36/7 36/7 37/9 38/25
                                39/16 39/18 54/14 54/18          44/15 50/12 51/12 55/14
 U.S [3] 1/20 2/4 2/4           56/25 58/3 58/4 64/4 64/6        58/19 60/2 60/16 60/17
 Uhrig [12] 19/16 25/16 26/10 64/7                              whether [26] 8/23 12/3 13/3
  26/16 28/3 28/22 29/12 29/15 veterans' [1] 58/8                15/3 17/5 17/10 17/12 18/24
  34/2 38/7 38/15 71/11        victim [13] 14/3 14/8 14/11       21/24 23/9 26/6 27/14 27/15
 ultimate [2] 16/5 49/11        14/16 15/4 21/5 22/9 23/16       28/1 36/17 36/18 36/18 46/17
 ultimately [2] 24/18 27/1      25/23 26/8 28/3 52/15 63/9       49/7 52/12 59/15 62/25 63/1
 unanimity [3] 5/14 5/15 8/4 victims [8] 14/4 14/6 33/8          64/20 65/25 66/6
 unanimous [5] 64/21 65/5       36/24 48/24 49/7 53/13 57/11    which [27] 10/12 11/12 11/19
  66/9 67/4 72/7               view [4] 5/10 65/15 68/18         11/19 15/5 18/23 22/7 25/13
 unanimously [1] 18/23          68/22                            25/18 39/25 40/14 43/21 47/4
 uncontroverted [2] 52/8       viewed [6] 15/2 16/24 22/2        47/13 47/13 47/14 47/25 49/8
  55/18                         22/2 30/18 49/2                  53/14 53/24 54/23 56/25 57/1
 under [8] 14/14 14/21 15/5    views [4] 38/20 38/21 64/24       57/5 59/17 61/12 66/22
  22/7 48/4 49/8 51/12 51/20    65/18                           while [6] 11/25 14/8 15/18
 undercut [1] 64/3             violating [1] 25/18               19/13 55/2 66/23
 understand [9] 10/20 14/23    violation [6] 13/22 16/14        white [3] 28/14 30/2 47/1
  22/3 24/4 29/18 38/18 48/6    17/20 30/8 32/13 33/19          who [48]
  48/19 53/23                  violence [3] 26/6 63/17          whoever [1] 51/18
 Understandably [1] 34/21       63/19                           whole [2] 8/3 8/6
 understood [3] 23/19 23/20    vital [1] 72/25                  whose [1] 19/22
  29/25                        voice [8] 32/1 36/3 38/8         why [16] 19/16 25/18 27/24
 undisputed [1] 52/10           38/9 39/23 39/24 40/11 40/14     31/20 31/21 32/9 33/8 35/18
 uneducated [2] 35/15 37/5     voicemail [1] 69/7                37/21 43/21 44/12 51/24
 uniformly [1] 40/8            voicemails [6] 68/11 68/21        63/12 63/24 69/6 71/16
 UNITED [14] 1/1 1/4 1/6 2/3    69/8 69/12 69/13 70/1           will [46]
  13/22 14/6 16/15 17/21 21/6 voices [1] 40/15                  willingness [2] 67/19 67/19
  24/10 25/23 54/12 74/5 74/9                                   Wilshire [1] 2/11
 unlawful [3] 5/25 15/11 26/6 W                                 WILSON [1] 1/3
 unless [2] 9/11 71/15                                          wish [2] 61/21 72/19
 unlike [1] 27/21              waiting [1] 66/23
                               want [17] 4/15 5/2 6/24          within [2] 20/9 23/12
 until [4] 9/11 19/3 41/10                                      witness [14] 3/3 10/11 10/20
  67/3                          27/23 29/8 29/8 43/6 47/9
                                50/5 50/15 50/15 56/10 57/9      11/9 11/9 11/20 11/22 12/7
 untrue [1] 12/14                                                12/15 12/18 12/19 13/3 31/17
 untruthfully [2] 12/16 12/19 61/11 64/10 67/18 69/3             36/22
 unwelcome [1] 34/13           wanted [17] 7/13 19/8 19/11
                                19/11 19/12 19/13 29/9 34/20    witness' [7] 11/23 11/24
 up [23] 5/9 19/25 19/25                                         11/25 12/1 12/2 12/3 12/4
  22/25 26/22 33/8 34/14 34/18 34/25 39/12 39/13 40/11          witnesses [18] 4/20 4/24
  35/16 44/12 46/2 50/25 54/21 40/13 42/2 42/6 64/9 67/16        10/18 12/9 12/23 12/24 27/9
  55/15 56/9 57/17 58/6 58/8   wants [2] 49/18 59/7
                                                                 27/13 27/18 27/21 32/22
  58/10 62/16 63/11 69/7 69/8 warned [2] 35/19 65/22             36/21 44/22 62/19 62/19
 uplift [1] 40/18              was [148]
                               washing [1] 51/4                  62/25 63/25 68/10
 upon [5] 9/21 39/3 49/22                                       won't [3] 5/16 5/22 5/23
  65/21 67/21                  Washington [3] 31/8 31/14
                                31/17                           word [11] 15/22 15/23 15/25
 us [3] 44/24 54/5 72/6                                          16/2 27/17 27/18 27/19 27/20
 W
Case 5:19-cr-00394-SVW Document 95 Filed 09/05/20 Page 87 of 87 Page ID #:954
 word... [3] 27/25 29/21 40/5
 words [37] 4/25 16/7 17/9
  19/18 20/3 20/3 23/18 23/19
  24/20 24/22 31/21 32/1 32/2
  33/21 35/3 36/2 37/2 38/9
  40/1 40/17 40/18 40/19 40/20
  46/24 47/6 47/13 47/15 47/18
  49/23 53/9 55/22 55/24 55/24
  56/4 62/9 62/12 62/15
 work [4] 23/25 42/14 54/10
  64/6
 workers [1] 23/23
 worried [1] 25/9
 worthless [8] 20/3 20/4
  28/23 28/24 35/14 36/18 37/5
  38/21
 would [43]
 wouldn't [4] 27/20 34/21
  55/1 59/5
 write [1] 19/12
 writing [2] 66/18 66/19
 wrong [2] 56/2 65/19
 wrote [3] 27/19 35/5 35/6
 X
 x-ray [1] 54/6
 XXX [1] 56/13
 Y
 year [2] 37/3 40/5
 years [3] 54/17 57/6 61/4
 yelled [1] 22/25
 yelling [1] 22/23
 yes [13] 6/5 7/4 7/7 7/12
  7/18 41/7 58/10 61/23 68/16
  68/23 69/9 69/22 69/23
 yesterday [1] 6/7
 you [388]
 your [99]
 yourself [4] 26/24 54/1 56/5
  64/22
 Yucca [2] 50/12 52/6
 Z
 zip [1]   26/19
